Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

 

by and among

 

TULSA WINCH, INC.,

 

BLOUNT, INC.

 

AND

 

DOVER INDUSTRIAL PRODUCTS, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS; INTERPRETATION

 

1

Section 1.1

Definitions

 

1

Section 1.2

Additional Defined Terms

 

6

Section 1.3

Interpretation

 

7

 

 

 

 

ARTICLE II

PURCHASE AND SALE; CLOSING

 

7

Section 2.1

Purchase and Sale

 

7

Section 2.2

Purchase Price

 

8

Section 2.3

The Closing

 

8

Section 2.4

Adjustment of the Initial Purchase Price

 

8

Section 2.5

Payment of the Initial Purchase Price by Purchaser

 

10

 

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

 

10

Section 3.1

Organization; Power; Authorization

 

10

Section 3.2

Binding Effect; Non-contravention

 

11

Section 3.3

Ownership of Stock

 

11

Section 3.4

Litigation

 

11

Section 3.5

Broker

 

11

 

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

 

11

Section 4.1

Organization, Qualification and Organizational Power

 

11

Section 4.2

Non-contravention

 

12

Section 4.3

Capitalization; Subsidiaries

 

12

Section 4.4

Financial Statements

 

12

Section 4.5

Events Subsequent to the Reference Balance Sheet

 

13

Section 4.6

Title to Assets

 

13

Section 4.7

Compliance with Laws

 

14

Section 4.8

Litigation

 

14

Section 4.9

Tax Matters

 

14

Section 4.10

Environmental Matters

 

16

Section 4.11

Intellectual Property

 

17

Section 4.12

Real Estate

 

17

Section 4.13

Employee Benefits

 

18

Section 4.14

Contracts

 

19

Section 4.15

Labor Matters

 

20

Section 4.16

Insurance

 

20

Section 4.17

Affiliate Transactions

 

21

Section 4.18

Licenses and Permits

 

21

Section 4.19

Customers and Suppliers

 

21

Section 4.20

Brokerage

 

21

Section 4.21

Accounts Receivable

 

21

Section 4.22

Powers of Attorney; Authorized Signatories

 

21

Section 4.23

Product Warranties

 

21

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER AND PARENT

 

22

Section 5.1

Organization, Power and Authorization

 

22

Section 5.2

Binding Effect and Non-contravention

 

22

Section 5.3

Consents

 

22

Section 5.4

Litigation

 

23

Section 5.5

Parent Financial Statements

 

23

Section 5.6

Broker

 

23

Section 5.7

Investment

 

23

 

 

 

 

ARTICLE VI

PRE-CLOSING COVENANTS

 

23

Section 6.1

Further Actions; Commercially Reasonable Efforts

 

23

Section 6.2

Conduct of Business

 

24

Section 6.3

Access

 

25

Section 6.4

Contact with Customers and Suppliers

 

26

Section 6.5

Notifications; Schedule Updates/Corrections

 

26

Section 6.6

Funds Available

 

27

Section 6.7

Purchaser Actions

 

27

Section 6.8

Releases

 

27

Section 6.9

Public Announcements

 

27

 

 

 

 

ARTICLE VII

CONDITIONS TO CLOSING

 

27

Section 7.1

Conditions to Purchaser’s Obligation

 

27

Section 7.2

Seller’s Closing Deliveries

 

28

Section 7.3

Conditions to Seller’s Obligation

 

29

Section 7.4

Purchaser’s Closing Deliveries

 

30

 

 

 

 

ARTICLE VIII

POST-CLOSING COVENANTS

 

30

Section 8.1

Further Assurances

 

30

Section 8.2

Books and Records

 

30

Section 8.3

Employees; Employees Benefit Plans

 

31

Section 8.4

Litigation Support and Products Liability Claims

 

31

Section 8.5

Used Oil Sump Closure and Remediation

 

33

Section 8.6

Covenant Not to Compete and Not to Solicit

 

34

Section 8.7

Heat Treat Machine

 

35

 

 

 

 

ARTICLE IX

TERMINATION

 

35

Section 9.1

Termination

 

35

Section 9.2

Effect of Termination

 

36

 

 

 

 

ARTICLE X

INDEMNIFICATION

 

36

Section 10.1

Indemnification

 

36

Section 10.2

Procedures for Indemnification

 

37

Section 10.3

Construction of Representations and Warranties

 

37

Section 10.4

Limitations on Indemnification

 

38

Section 10.5

Adjustments to Final Purchase Price

 

40

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE XI

TAX MATTERS

 

41

Section 11.1

Tax Returns

 

41

Section 11.2

Liability for Taxes

 

42

Section 11.3

Apportionment of Taxes

 

42

Section 11.4

Cooperation

 

43

Section 11.5

Tax Contests

 

43

Section 11.6

Amended Tax Returns

 

44

Section 11.7

Tax Refunds

 

44

Section 11.8

338(h)(10) Election

 

44

 

 

 

 

ARTICLE XII

MISCELLANEOUS

 

45

Section 12.1

Transaction Expenses; Transfer Taxes

 

45

Section 12.2

Amendments and Waivers

 

45

Section 12.3

Entire Agreement

 

46

Section 12.4

Successors and Assigns

 

46

Section 12.5

Governing Law; Consent to Jurisdiction; Venue; Waiver of Jury Trial

 

46

Section 12.6

Notices

 

46

Section 12.7

Time of the Essence

 

48

Section 12.9

Schedules

 

48

Section 12.10

Counterparts

 

48

Section 12.11

No Third-Party Beneficiaries

 

48

Section 12.12

No Strict Construction

 

48

Section 12.13

Headings

 

48

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Schedule 1.1(a)

 

Seller’s Retained Liabilities

Schedule 1.1(b)

 

Working Capital Schedule

Schedule 4.2

 

Approvals and Consents

Schedule 4.3(d)

 

Outstanding Indebtedness

Schedule 4.4

 

Financial Statements

Schedule 4.5

 

Events Subsequent to Reference Balance Sheet

Schedule 4.6

 

Title to Assets

Schedule 4.7

 

Compliance with Laws

Schedule 4.8

 

Litigation

Schedule 4.9

 

Tax Matters

Schedule 4.10

 

Environmental Matters

Schedule 4.11

 

Intellectual Property

Schedule 4.12(a)

 

Owned Real Property

Schedule 4.12(d)

 

Leases or Grants of Owned Real Property

Schedule 4.13

 

Employee Benefits

Schedule 4.13(e)

 

Benefit Plan

Schedule 4.14

 

Material Contracts

Schedule 4.16

 

Insurance

Schedule 4.17

 

Affiliate Transactions

Schedule 4.18

 

Licenses and Permits

Schedule 4.19

 

Customer and Suppliers

Schedule 4.21

 

Accounts Receivable

Schedule 4.22

 

Powers of Attorney; Authorized Signatories

Schedule 4.23

 

Product Warranties

Schedule 5.3

 

Purchaser Consents

Schedule 5.5

 

Parent Financial Statements

Schedule 6.2(b)

 

Existing Contracts Mandating Payments to Employees

Schedule 7.2(d)

 

Required Consents

Schedule 7.2(e)

 

Agreements to be Terminated

Schedule 10.4(k)

 

Environmental Documents

 

 

 

Exhibit A

 

Release

Exhibit B

 

Assignment and Assumption Agreement

 

iv

--------------------------------------------------------------------------------

 


 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of September 30,
2010, by and among Tulsa Winch, Inc., a Delaware corporation (“Purchaser”),
Blount, Inc., a Delaware corporation (“Seller”), and, solely for the purposes
set forth in Article V, Article VI, Article X and Article XII of this Agreement,
Dover Industrial Products, Inc., a Delaware corporation (“Parent”).  Purchaser,
Seller and Parent are each sometimes referred to herein as a “Party” and,
collectively, as the “Parties.” Capitalized terms used but not otherwise defined
herein are defined in Section 1.1.

 

WHEREAS, Seller owns all of the issued and outstanding capital stock (the
“Outstanding Stock”) of Gear Products, Inc., an Oklahoma corporation (the
“Company”);

 

WHEREAS, Purchaser is an Affiliate of Parent; and

 

WHEREAS, the Parties desire to enter into this Agreement pursuant to which, at
the Closing, Seller shall sell to Purchaser, and Purchaser shall purchase from
Seller, the Outstanding Stock, on and subject to the terms and conditions
contained herein.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS; INTERPRETATION

 

Section 1.1             Definitions.  For the purposes of this Agreement, the
following terms have the meanings set forth below:

 

“Access Agreement” means the Access Agreement by and between Purchaser and the
Company dated as of August 4, 2010.

 

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by, or is under common control with, such
Person. The term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlled” and “controlling” have meanings
correlative thereto.

 

“Business” means the business of the Company as conducted on the date of this
Agreement.

 

“Business Day” means any day excluding Saturday, Sunday, any day that is a legal
holiday under the laws of the State of Oklahoma, and any day on which banking
institutions located in the State of Oklahoma are authorized or required by law
or other governmental action to close.

 

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Competitive Business” means any business that consists of selling, marketing,
manufacturing or servicing rotational swing drive bearings, worm and planetary
gear drives, hoists, hydraulic pump drives or winches for original equipment
manufacturers in North America.

 

“Confidentiality Agreement” means the Confidentiality Agreement by and between
Seller and Dover Corporation dated April 20, 2010.

 

“Contract” means any written agreement, contract, obligation, commitment or
undertaking.

 

“Customer Survey Agreement” means the Customer Survey Agreement by and among the
Company, Purchaser and Clarity Consulting dated as of August 3, 2010.

 

“Environmental Laws” means all federal and state statutes or regulations
concerning the pollution, protection or cleanup of the environment, including
those relating to the treatment, storage, disposal, handling, transportation,
discharge, emission or release of Hazardous Substances, and those relating to
the health and safety of workers and the public as affected by environmental
conditions, including the Clean Air Act, the Clean Water Act, the Toxic
Substances Control Act, the Solid Waste Disposal Act, the Resource Conservation
and Recovery Act, the Comprehensive Environmental Response, Compensation, and
Liability Act and, to the extent related to environmental conditions, the
Occupational Safety and Health Act.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Controlled Group Member” means any Person that, together with Seller, the
Company or any of their Affiliates, as of the relevant measuring date, is (or
was) required to be treated as single employer under Section 414 of the Code.

 

“ERISA Event” means, with respect to Seller, the Company or any ERISA Controlled
Group Member, (a) any event described in Section 4043(c) of ERISA with respect
to a Title IV Plan; (b) the withdrawal of Seller, the Company or any ERISA
Controlled Group Member from a Title IV Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (d) the institution of proceedings to terminate a Title
IV Plan; (e) the failure by Seller, the Company or any ERISA Controlled Group
Member to make, when due, required contributions to a Title IV Plan; (f) the
loss of the qualified status of any Benefit Plan; or (g) the termination of a
Benefit Plan described in Section 4064 of ERISA.

 

“Estimated Working Capital Adjustment Amount” means Estimated Working Capital
minus Target Working Capital.

 

“Foreign Official” means any foreign government official, any official of a
political party in a foreign country or any candidate for political office in a
foreign country, and any employee of a company which is owned directly or
indirectly in whole or in part by a foreign government.

 

2

--------------------------------------------------------------------------------


 

“Fundamental Representations” means the representations set forth in Sections
3.1, 3.2(a), 3.3, 3.5, 4.1, 4.2, 4.3, 4.6 and 4.20.

 

“GAAP” means accounting principles generally accepted in the United States as in
effect from time to time.

 

“Governmental Entity” means any United States or foreign federal, state or local
government or any court, administrative agency, or government authority acting
under the authority of the United States federal, state or local government.

 

“Hazardous Substance” means any waste, pollutant, contaminant, hazardous,
radioactive, or toxic substance, asbestos, petroleum, petroleum products or
by-products, the presence of which requires investigation or remediation under
any Environmental Laws.

 

“Heat Treat Machine” means the G10-01 New Induction Hardening Machine, also
known as the GearPro Machine, which the Company has purchased from InductoHeat
pursuant to purchase order number 551227.

 

“Indebtedness” of any Person means, without duplication, all indebtedness of
such Person for borrowed money.  Indebtedness shall not include trade
liabilities and accrued expenses incurred and payable in the ordinary course of
business.

 

“Intellectual Property” means (i) United States patents, patent applications,
continuations, continuations-in-part, divisions, reissues, patent disclosures,
inventions (whether or not patentable) and improvements thereto, (ii) United
States trademarks, service marks, logos, trade dress and trade names or other
source-identifying designations or devices, (iii) United States copyrights and
design rights, whether registered or unregistered, and pending applications to
register the same, (iv) Internet domain names and registrations thereof, and
(v) confidential ideas, trade secrets, computer software, including source code,
know-how, works-in-progress, concepts, methods, processes, inventions, invention
disclosures, formulae, reports, data, customer lists, mailing lists, business
plans or other proprietary information.

 

“Knowledge” means, with respect to the Company or Seller, the actual knowledge
after reasonable inquiry of Ervin Rock, David McCarthy, Brian Shrum, Tim
Simmons, Bill Alford, Cal Jenness, Dick Irving, Mark Allred and Chad Paulson. 
For these purposes, “actual knowledge” refers to the actual (and not imputed and
constructive) knowledge and conscious awareness of specific facts or
circumstances related to the applicable representation or warranty.  For these
purposes, “reasonable inquiry” means (i) review of the relevant sections of this
Agreement and corresponding schedules, (ii) inquiry of individual employees of
the Company likely to have knowledge of a particular subject (with no obligation
to make any inquiries outside of the Company or to any third parties), and
(iii) review of Company documents consisting of non-archived files that are
reasonably anticipated to be relevant to the inquiry.

 

“Legal Requirement” means any requirement arising under any action, law, treaty,
rule or regulation, determination or direction of a Governmental Entity.

 

“Liens” means any mortgage, pledge, lien, security interest, charge, claim, or
other encumbrance.

 

3

--------------------------------------------------------------------------------


 

“Losses” means, with respect to any Person, any liabilities, costs, damages,
deficiencies, penalties, fines or other losses or expenses incurred by such
Person.

 

“Material Adverse Effect” means any effect or change that would be materially
adverse to (i) the financial condition or results of operations of the Company,
(ii) the Business or (iii) the ability of the Company to perform its material
obligations under this Agreement; provided that none of the following shall be
deemed to constitute, or taken into account in determining whether there has
been, a Material Adverse Effect: (x) any adverse change, event, development or
effect arising from or relating to (1) general business or economic conditions,
including such conditions related to the industry in which the Company operates,
(2) national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, (3) financial, banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (4) changes in GAAP, (5) any change or amendment to any
law or other Legal Requirement or any change in the manner in which any law or
Legal Requirement is or may be enforced, or (6) the announcement or performance
of this Agreement or the transactions contemplated by this Agreement, including
any reaction of customers, suppliers or employees of the Company, and (y) any
action taken by Purchaser or any of its Affiliates or representatives.

 

“Permitted Liens” means (i) Liens for Taxes not yet delinquent or that are being
contested by appropriate proceedings, (ii) statutory Liens of landlords for
amounts not yet delinquent, (iii) Liens of carriers, warehousemen, mechanics and
materialmen incurred in the ordinary course of business for amounts not yet
delinquent, (iv) Liens attaching to inventory held by consignees in the ordinary
course of business, (v) zoning, building codes and other land use regulations
imposed by any Governmental Entity, (vi) Liens created by any act of Purchaser,
(vii) such rights, if any, of any utility company to construct and/or maintain
lines, pipes, wires, cables, poles, conduits and distribution boxes and
equipment in, over, under, and/or upon any portion of the Owned Real Property,
(viii) matters of plat with respect to the Owned Real Property, (ix) oil, gas,
and mineral rights of record against the Owned Real Property, and (x) easements,
rights-of-way, covenants, conditions, restrictions and other similar matters,
all of which do not materially impair the use or occupancy of the Owned Real
Property or other assets in the operation of the Business by the Company.

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture or an
unincorporated organization.

 

“Post-Closing Tax Period” means any Tax period (or portion thereof) beginning
after the Closing Date.

 

“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
before the Closing Date.

 

4

--------------------------------------------------------------------------------


 

“Reference Balance Sheet” means the unaudited balance sheet of the Company as of
June 30, 2010, a copy of which is attached hereto as Schedule 4.4.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller’s Retained Liabilities” means those liabilities which are identified on
Schedule 1.1(a) attached hereto.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation or a limited liability company (with voting securities), a
majority of the total voting power of shares of stock or interest entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company
(without voting securities), partnership, association or other business entity,
a majority of the partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association or other business entity.

 

“Target Working Capital” means $2,434,610.82.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Tax” means any and all income, excise, real or personal property, sales, use,
gross receipts, service, value added, license, net worth, transfer, withholding,
employment and recording taxes, charges, fees, levies or other assessments
imposed by the Internal Revenue Service or any other taxing authority, together
with any interest, penalties or additional amounts attributable to, or imposed
upon, or with respect to, any such taxes, charges, fees, levies or other
assessments.

 

“Title IV Plan” means any Benefit Plan subject to Title IV of ERISA.

 

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under a Title IV Plan exceeds the fair market value of all assets of such Title
IV Plan allocable to such benefits in accordance with Title IV of ERISA, all
determined as of the most recent valuation date for such Title IV Plan using the
actuarial assumptions for funding purposes in effect under such Title IV Plan,
and (b) for a period of five years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by Seller, the Company or any
ERISA Controlled Group Member as a result of such transaction.

 

5

--------------------------------------------------------------------------------


 

“Working Capital” means, as of the Closing Date and subject to the adjustments
set forth in the next succeeding sentence, the current assets of the Company
minus the current liabilities of the Company (other than the current portion of
Indebtedness, including accrued interest). Working Capital shall be calculated
(i) in accordance with GAAP and (ii) in the same manner, using the same
accounting principles, methods, assumptions, practices and categories as were
used in the preparation of the Working Capital Schedule. Notwithstanding the
foregoing, Working Capital shall exclude (i) amounts due to or from the
Company’s Affiliates, and (ii) Seller’s Retained Liabilities.

 

“Working Capital Schedule” means Schedule 1.1(b) attached hereto.

 

Section 1.2             Additional Defined Terms.

 

Each of the following terms is defined in the Section set forth opposite such
term:

 

Allocation Schedule

 

11.8(c)

Agreement

 

Preamble

Benefit Plan

 

4.13(a)

Cap Amount

 

10.4(b)

Closing

 

2.3

Closing Date

 

2.3

Company

 

Recitals

Deductible

 

10.4(c)

Defaulting Party

 

9.2

Designated Accounting Firm

 

2.4(d)

Environmental Documents

 

10.4(k)

Environmental Permits

 

4.10(b)

Estimated Working Capital

 

2.4(a)

Excess Working Capital

 

2.4(f)

Final Purchase Price

 

2.2

Final Working Capital

 

2.4(f)

Financial Statements

 

4.4

GECC

 

7.2(c)

Indemnified Person

 

10.2(a)

Indemnifying Person

 

10.2(b)

Initial Purchase Price

 

2.2

Interest

 

2.4(f)

IRS

 

4.13(b)

Material Contracts

 

4.14

Notice of Claim

 

10.2(a)

Objection Notice

 

10.2(a)

Outside Date

 

9.1(b)

Outstanding Stock

 

Recitals

Owned Intellectual Property

 

4.11

Owned Real Property

 

4.12(a)

Parent

 

Preamble

Parent Financial Statements

 

5.5

 

6

--------------------------------------------------------------------------------


 

Party P

 

Preamble

Permits

 

4.18

Phase II ESA

 

10.4(k)

Post-Closing Straddle Period

 

11.3(a)

Pre-Closing Straddle Period

 

11.3(a)

Products Liability Claim

 

10.1(b)

Purchaser

 

Preamble

Purchaser Indemnification Claim

 

10.1(a)

Purchaser Indemnified Persons

 

10.1(a)

Purchaser Plans

 

8.3

Purchaser’s Closing Date Certificate

 

2.4(b)

Purchaser’s Closing Date Balance Sheet

 

2.4(b)

Recognized Environmental Conditions

 

10.4(k)

Release

 

6.8

Response Actions

 

10.4(k)

Section 338 Election

 

11.8(a)

Seller

 

Preamble

Seller Indemnified Persons

 

10.1(c)

Seller Objections

 

2.4(d)

Seller’s Closing Date Certificate

 

2.4(a)

Straddle Period

 

11.2

Tax Claim

 

11.5(a)

Tax Contest

 

11.5(b)

Third-Party Notice

 

10.2(b)

Transfer Taxes

 

12.1(b)

Work

 

8.5(a)

Working Capital Shortfall

 

2.4(f)

 

Section 1.3             Interpretation.  Unless otherwise indicated (a) all
references in this Agreement to Articles, Sections, Schedules and Exhibits refer
to Articles, Sections, Schedules and Exhibits of this Agreement, (b) the words,
“herein,” “hereto,” “hereof” and words of similar import refer to this Agreement
as a whole (including the Schedules and Exhibits hereto) and not to any
particular Section or paragraph hereof, (c) the word “including” means
“including, but not limited to”, (d) words importing the singular will also
include the plural, and vice versa, (e) any reference to any federal, state,
local, or foreign statute or law includes reference to all rules and regulations
promulgated thereunder, all amendments thereof and any successor or replacement
statute, law, rule or regulation, (f) words of any gender include the other
gender, (g) references to a number of days refer to calendar days, unless such
reference is specifically to “Business Days,” and (h) all monetary amounts are
expressed in U.S. dollars.

 

ARTICLE II

 

PURCHASE AND SALE; CLOSING

 

Section 2.1             Purchase and Sale.  At the Closing, upon the terms and
subject to the conditions set forth herein, Purchaser shall purchase from
Seller, and Seller shall sell, assign, transfer, and deliver to Purchaser, the
Outstanding Stock.

 

7

--------------------------------------------------------------------------------

 


 

Section 2.2             Purchase Price.  At the Closing, Purchaser shall pay to
Seller for the Outstanding Stock an aggregate purchase price of $24,900,000,
plus or minus the Estimated Working Capital Adjustment Amount set forth on the
Seller’s Closing Date Certificate (the “Initial Purchase Price”). The Initial
Purchase Price shall be payable at the Closing in the manner described in
Section 2.5 below and shall be subject to adjustment after the Closing as
provided in Section 2.4 below (such adjusted Initial Purchase Price being the
“Final Purchase Price”).

 

Section 2.3             The Closing.  Subject to Article VII, the closing of the
transaction contemplated hereby (the “Closing”) shall take place at the offices
of DLA Piper LLP (US) in Chicago, Illinois (or at such other location as the
Parties may agree upon), commencing at 10:00 a.m. local time on September 30,
2010; provided that all of the conditions set forth in Article VII have been
either satisfied or waived. The date of the Closing is referred to as the
“Closing Date.”

 

Section 2.4             Adjustment of the Initial Purchase Price.

 

(a)           Prior to the Closing Date, Seller shall deliver to Purchaser a
certificate (the “Seller’s Closing Date Certificate”) setting forth Seller’s
good faith estimate of the Company’s Working Capital as of the close of business
on the Closing Date (the “Estimated Working Capital”), calculated in accordance
with GAAP and in the same manner, using the same accounting principles, methods,
assumptions, practices and categories as were used in the preparation of the
Working Capital Schedule.  The Working Capital Schedule shall include (i) the
amount of $649,674.98 for inventory surplus/obsolescence (GPI acct. #13486100),
and (ii) the amount of $69,709.12 for inventory shrinkage (GPI acct.
#13486000).  The Seller’s Closing Date Certificate also shall include a
calculation of the Estimated Working Capital Adjustment Amount and the Initial
Purchase Price, in each case based upon the Estimated Working Capital.

 

(b)           Not later than ninety (90) calendar days after the Closing Date,
Purchaser shall deliver to Seller a statement setting forth Purchaser’s
calculation of the Working Capital as of the close of business on the Closing
Date (the “Purchaser’s Closing Date Certificate”), together with the balance
sheet of the Company prepared as of the close of business on the Closing Date
from which such Purchaser’s Closing Date Certificate was derived (the
“Purchaser’s Closing Date Balance Sheet”). The Purchaser’s Closing Date Balance
Sheet for purposes of the calculation of the Working Capital set forth in the
Purchaser’s Closing Date Certificate shall be calculated in accordance with GAAP
and in the same manner, using the same accounting principles, methods,
assumptions, practices and categories as were used in the preparation of the
Working Capital Schedule. The review of the calculation of the Working Capital
set forth in the Purchaser’s Closing Date Balance Sheet in accordance with this
Section 2.4 shall be limited to a review of the changes, if any, in the
Estimated Working Capital from the amount used to calculate the Initial Purchase
Price and not a review of any changes in accounting policy or any other matter.

 

(c)           During the sixty (60) calendar day period following delivery of
the Purchaser’s Closing Date Certificate to Seller, Purchaser shall permit
Seller and Seller’s authorized representatives complete and timely access to the
books and records, accountant’s work papers, personnel, and facilities of the
Company in order to complete their review of the Purchaser’s Closing Date
Certificate, the calculation of the Working

 

8

--------------------------------------------------------------------------------


 

Capital reflected therein and the Purchaser’s Closing Date Balance Sheet and
Seller and any such representatives shall have the unrestricted right to make
copies, extracts or compilations of any such books, records and work papers.

 

(d)           Within (i) sixty (60) calendar days after its receipt of the
Purchaser’s Closing Date Certificate, or (ii) thirty (30) days after the date
upon which Seller and Seller’s authorized representatives shall have received
the access referred to in Section 2.4(c) above, whichever is later, Seller may
either inform Purchaser in writing that the Purchaser’s Closing Date Certificate
is acceptable, or object thereto in writing, setting forth its objections (the
“Seller Objections”).  If Seller fails to either accept the Purchaser’s Closing
Date Certificate or submit the Seller Objections within such period, the
Purchaser’s Closing Date Certificate shall be deemed final and acceptable.  If
Seller delivers the Seller Objections and Purchaser and Seller do not resolve
all such Seller Objections on a mutually agreeable basis within thirty (30)
Business Days after Purchaser’s receipt of the Seller Objections, then any
Seller Objections as to which Purchaser and Seller cannot agree upon may be
submitted by either Purchaser or Seller to a mutually acceptable accounting firm
(the “Designated Accounting Firm”) for resolution as provided herein; provided
that the Designated Accounting Firm shall not have provided attestation services
to either Seller or Purchaser or any of their respective Affiliates during the
prior three (3) year period. If Seller and Purchaser cannot agree on a
Designated Accounting Firm, then Deloitte LLP shall be the Designated Accounting
Firm. The Designated Accounting Firm shall have the power, authority and duty to
resolve any outstanding Seller Objections and the decision of the Designated
Accounting Firm shall be final and binding upon Seller and Purchaser; provided,
however, that the Designated Accounting Firm is hereby expressly prohibited from
making a determination of the Final Working Capital which is outside of the
range of the Working Capital set forth in the Seller’s Closing Date Certificate
and the Purchaser’s Closing Date Certificate. Upon the resolution of all Seller
Objections (whether by agreement of Purchaser and Seller or the decision of the
Designated Accounting Firm), the Purchaser’s Closing Date Certificate shall be
revised to reflect the resolution and the Purchaser’s Closing Date Certificate,
as so revised, shall be final and binding on Seller and Purchaser. Provided that
Purchaser has fully complied with its obligations under Section 2.4(c), if
Seller fails to deliver any Seller Objections to Purchaser prior to the
expiration of the applicable time period set forth in the first sentence of this
Section 2.4(d), the Purchaser’s Closing Date Certificate as delivered by
Purchaser shall be final and binding on Seller and Purchaser.

 

(e)           In resolving any disputed item, the Designated Accounting Firm
(i) shall be bound by the provisions of this Section 2.4, (ii) may not assign a
value to any item greater than the highest value claimed for such item or less
than the lowest value for such item claimed by either Purchaser or Seller,
(iii) shall restrict its decision to such items included in the Seller
Objections which are then in dispute, (iv) may review only the written
presentations of Purchaser and Seller in resolving any matter which is in
dispute, and (v) shall render its decision in writing within thirty (30) days
after the disputed items have been submitted to it. The Designated Accounting
Firm’s fees, costs and expenses shall be shared by Purchaser and Seller in
inverse proportion to the aggregate dollar

 

9

--------------------------------------------------------------------------------


 

amount of the Seller Objections resolved in favor of Seller compared to the
aggregate dollar amount of the Seller Objections resolved in favor of Purchaser.

 

(f)            If the Working Capital as of the close of business on the Closing
Date as finally determined in accordance with this Section 2.4 (the “Final
Working Capital”) exceeds the Estimated Working Capital (the “Excess Working
Capital”), Purchaser shall pay an amount equal to the Excess Working Capital to
Seller within five (5) Business Days after such final determination by wire
transfer of immediately available funds in accordance with instructions provided
by Seller to Purchaser prior to the Closing Date. If the Final Working Capital
is less than the Estimated Working Capital (the “Working Capital Shortfall”),
Seller shall pay an amount equal to the Working Capital Shortfall to Purchaser
within five (5) Business Days after such final determination by wire transfer of
immediately available funds in accordance with instructions provided by
Purchaser to Seller not less than two (2) Business Days prior to the date upon
which such payment is due.  In addition to the payment of Excess Working Capital
or Working Capital Shortfall, Purchaser or Seller, as applicable, shall pay to
the other Party interest calculated from the Closing Date until the date of
payment of such Excess Working Capital or Working Capital Shortfall, as
applicable, at the rate of six percent (6%) per annum (“Interest”). 
Notwithstanding the foregoing, if there is a Working Capital Shortfall and
Purchaser failed to timely (i) provide Seller with the Purchaser’s Closing Date
Certificate in accordance with Section 2.4(b), or (ii) permit Seller access to
the Company’s books and records in accordance with Section 2.4(c), Purchaser
shall not be entitled to the payment of any Interest.

 

(g)           Purchaser and Seller shall treat any payments of Excess Working
Capital or Working Capital Shortfall in accordance with Section 2.4(f) as an
adjustment to the Initial Purchase Price.

 

Section 2.5             Payment of the Initial Purchase Price by Purchaser.  At
the Closing, subject to the satisfaction or waiver of each of the closing
conditions specified in Article VII, Purchaser shall pay to Seller the Initial
Purchase Price by wire transfer of immediately available funds in accordance
with instructions provided by Seller to Purchaser prior to the Closing Date.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants as of the date of this Agreement and as of
the Closing Date (except to the extent any such representation or warranty
speaks as of an earlier date) as follows:

 

Section 3.1             Organization; Power; Authorization.  Seller is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware. Seller has the requisite corporate power and
authority necessary to enter into, deliver and perform its obligations pursuant
to this Agreement.  Seller’s execution, delivery and performance of this
Agreement and each other Contract executed in connection herewith to which it is
a party has been duly authorized by Seller.

 

10

--------------------------------------------------------------------------------


 

Section 3.2             Binding Effect; Non-contravention.

 

(a)           This Agreement has been duly executed and delivered by Seller.
Assuming the due authorization, execution and delivery by the other Parties,
this Agreement constitutes a valid and binding obligation of Seller which is
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and applicable equitable principles (whether considered in a
proceeding at law or in equity).

 

(b)           Neither the execution and the delivery of this Agreement nor the
performance by Seller of the transactions contemplated hereby will (i) conflict
with or result in a breach of the terms of, (ii) constitute a default under, or
(iii) result in the creation of any Lien (other than Permitted Lien) upon the
Outstanding Stock pursuant to (A) any material Contract to which Seller is a
party, (B) the certificate of incorporation or by-laws of Seller, or (C) any
Legal Requirement to which Seller is subject.

 

Section 3.3             Ownership of Stock.  Seller holds good and valid record
and beneficial title to the Outstanding Stock, free and clear of any Liens
(other than restrictions on transfer arising under the Securities Act and state
or foreign securities laws).

 

Section 3.4             Litigation.  There are no judicial or administrative
actions, suits, proceedings (including any arbitration proceedings), orders,
claims or investigations pending, affecting or, to the Company’s or Seller’s
Knowledge, threatened, against Seller that question the validity, legality or
enforceability of this Agreement or any action taken or to be taken by Seller in
connection herewith, or seek to restrain or prohibit or to obtain damages or
other relief in connection with the transactions contemplated hereby.

 

Section 3.5             Broker.  No broker, finder, agent, representative or
similar intermediary has acted for or on behalf of Seller in connection with
this Agreement or the transactions contemplated hereby, and no broker, finder,
agent or similar intermediary is entitled to any broker’s, finder’s or similar
fee or other commission in connection herewith, based on any agreement or
understanding with Seller or any action taken by Seller.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

 

Except as set forth on any schedule, Seller hereby represents and warrants to
Purchaser as of the date of this Agreement and as of the Closing Date (except to
the extent any such representation or warranty speaks as of an earlier date) as
follows:

 

Section 4.1             Organization, Qualification and Organizational Power. 
The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Oklahoma. The Company is duly authorized
to conduct business and is in good standing under the laws of each jurisdiction
where such qualification is required, except where the lack of such
qualification could not reasonably be expected to have a Material Adverse
Effect. The Company

 

11

--------------------------------------------------------------------------------


 

has all necessary corporate power and authority to carry on the businesses in
which it is engaged and to own and use the properties owned and used by it.

 

Section 4.2             Non-contravention.  Except as set forth on Schedule 4.2,
neither the execution and the delivery of this Agreement nor the performance by
the Company of the transactions contemplated hereby will (i) conflict with or
result in a breach of the terms of, (ii) constitute a default under,
(iii) result in the creation of any Lien (other than Liens created by or on
behalf of Purchaser) upon any assets of the Company pursuant to, or (iv) require
any authorization, consent, approval, exemption or other action by or
declaration or notice to any Person or Governmental Entity pursuant to (A) any
Material Contract to which the Company is a party, (B) the certificate of
incorporation or by-laws of the Company, or (C) any Legal Requirement to which
the Company is subject.

 

Section 4.3             Capitalization; Subsidiaries.

 

(a)           The authorized capital stock of the Company consists of 500,000
shares of common stock. On the date hereof, 442,936.75 shares of common stock of
the Company are issued and outstanding. All of the Outstanding Stock has been
duly authorized, is validly issued, fully paid and nonassessable, and on the
date hereof is held of record by Seller.

 

(b)           There are no outstanding or authorized options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights, or other
contracts or commitments that could require the Company to issue, sell, or
otherwise cause to become outstanding any of its capital stock. There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to the Company. The Company is not
a party to, and there are no, voting trusts, proxies, or other agreements or
understandings with respect to the voting or transfer of any equity interests of
the Company which will survive the Closing Date.

 

(c)           The Company does not have any Subsidiaries or any equity
investments in any other entity.

 

(d)           Except as set forth on Schedule 4.3(d), the Company does not have
any outstanding Indebtedness or guarantees of Indebtedness.

 

Section 4.4             Financial Statements.

 

(a)           The following financial statements for the Company are attached
hereto as Schedule 4.4 (collectively, the “Financial Statements”): (i) the
Company’s unaudited balance sheet and related statement of income as of and for
the year ended December 31, 2009 and (ii) the Company’s Reference Balance Sheet
and related unaudited statement of income as of and for the six (6) months ended
June 30, 2010. Each Financial Statement has been prepared in accordance with
GAAP applied on a consistent basis throughout the periods covered thereby and
fairly presents in all material respects the financial condition of the Company
as of such dates and the results of the Company’s operations for the periods
specified; provided, however, that the Financial Statements lack footnotes and
other presentation items required by GAAP and the Financial Statements described
in clause (ii) above are subject to normal year-end adjustments.

 

12

--------------------------------------------------------------------------------


 

(b)           The Company does not have any liability required to be set forth
on a balance sheet prepared in accordance with GAAP, except for (i) liabilities
disclosed in the schedules hereto, (ii) liabilities reflected, reserved against,
or otherwise described in the Reference Balance Sheet, and (iii) liabilities
incurred in the ordinary course of business since June 30, 2010.

 

Section 4.5             Events Subsequent to the Reference Balance Sheet. 
Except as set forth on Schedule 4.5, since June 30, 2010 the Company has
operated the Business in all material respects in the usual and ordinary course
and consistent with past practices, and the Company has not done any of the
following:

 

(a)           except for Permitted Liens, suffered or permitted any Lien to
arise or be granted or created against or upon any of the assets of the
Business;

 

(b)           amended its certificate of incorporation or by-laws or other
governing documents;

 

(c)           made or permitted any amendment, supplement, modification or
termination of any Material Contract (as defined below);

 

(d)           sold, leased, transferred, assigned or otherwise disposed of any
of the assets of the Business that, individually or in the aggregate, had a net
book value at the time of such sale, lease, transfer, assignment or disposition
of $25,000.00 or more; provided, however, that this Section 4.5(d) shall not
apply to products sold, leased, transferred, assigned or otherwise disposed of
in the ordinary course of business and consistent with past practices;

 

(e)           increased benefits or benefit plan costs or changed bonus,
insurance, pension, compensation or other benefit plans or arrangements or
granted any bonus or increase in wages, salary or other compensation or made any
other change in employment terms of any employee of the Company (except in the
ordinary course of business and consistent with past practices);

 

(f)            suffered any change in its financial condition (including changes
in working capital, assets, properties, liabilities, obligations or reserves) or
experienced any event or failed to take any action which reasonably could be
expected to result in a Material Adverse Effect; or

 

(g)           agreed, whether in writing or otherwise, to do any of the
foregoing.

 

Section 4.6             Title to Assets.  Except as set forth on Schedule 4.6,
the Company has good and marketable title to, or a valid leasehold interest in,
all material items of tangible personal property, free and clear of all Liens
except for Permitted Liens.  The assets owned, leased or licensed by the
Company, or owned, leased or licensed by Seller and used by the Company in the
operation of the Business, constitute all of the property, rights and assets
necessary for the Company to own and operate the Business for the same or
similar purposes for which, and in the same or similar manner in which, the
Business has been owned and operated by the Company prior to the Closing.

 

13

--------------------------------------------------------------------------------


 

Section 4.7             Compliance with Laws.  Except as set forth on Schedule
4.7 (and other than Tax matters addressed in Section 4.9, environmental matters
addressed in Section 4.10 and employee benefits matters addressed in
Section 4.13), the Company is in compliance in all material respects with all
Legal Requirements applicable to the operation of the Business, including, to
the extent applicable to the operation of the Business, the Foreign Corrupt
Practices Act, the Arms Export Control Act and the International Traffic in Arms
Regulations thereunder.

 

Section 4.8             Litigation.  Except as set forth on Schedule 4.8, there
are no claims, actions, suits, arbitrations, inquiries, proceedings (including
any arbitration proceedings), orders, or investigations by or before any
Governmental Entity pending, affecting or, to the Company’s or Seller’s
Knowledge, threatened against the Company. Except as set forth on Schedule 4.8,
the Company is not subject to any material outstanding order, judgment or decree
of any Governmental Entity.

 

Section 4.9             Tax Matters.  Except as set forth on Schedule 4.9:

 

(a)           The Company has timely filed, or timely filed for extensions to
file, all material Tax Returns for all years and periods and for all
jurisdictions (whether federal, state, local or foreign) in which any such Tax
Returns were due and all such Tax Returns were complete and correct in all
material respects.

 

(b)           The Company has timely paid in full all Taxes that are due and
payable by the Company.  The total amounts accrued as current liabilities for
Taxes in the Financial Statements and the total amounts accrued as current
liabilities for Taxes as of the Closing Date are and will be sufficient to cover
the payment of all Taxes, whether or not assessed or disputed, which are, or are
hereafter found to be, or to have been, due by the Company as of the date of the
applicable Financial Statement or as of the Closing Date, as applicable. 
Without limiting the foregoing, the Company has paid all applicable sales taxes
required to be paid by the Company in Oklahoma and the other states in which it
sells its products.

 

(c)           The Company has complied in all material respects with all
applicable laws, rules and regulations relating to the payment and withholding
of Taxes, and the Company has timely withheld from employee wages and paid over
to the proper Governmental Entity all amounts required to be so withheld and
paid over.

 

(d)           The Company is not a party to any Tax allocation or sharing
agreement.

 

(e)           The Company has not received written notice of any audits or
proceedings currently pending with regard to any Taxes or Tax Returns before any
Governmental Entity.

 

(f)            The Company is not (and has never been) a “United States real
property holding corporation” within the meaning of Section 897(c) of the Code.

 

(g)           The Company has not received written notice of any outstanding
subpoenas or written requests for information from any taxing authority with
respect to any Taxes.  There are no agreements in effect to extend the time to
file any Tax Return or

 

14

--------------------------------------------------------------------------------


 

the period of limitations for the assessment or collection of any Taxes for
which the Company may be liable.

 

(h)           Seller has made available to Purchaser complete copies of all Tax
Returns filed by the Company with respect to any Taxes and all tax audit
reports, statements of deficiencies, and closing or other agreements with
respect thereto for tax years 2005, 2006, 2007, 2008 and 2009.

 

(i)            The books and records of the Company, including the Tax Returns,
contain accurate and complete information with respect to all material tax
elections in effect with respect to the Company.

 

(j)            The Company has not entered into any compensatory agreements
which would result in a nondeductible expense pursuant to Section 280G of the
Code.

 

(k)           The Company has not received written notice of any claims pending
against the Company for any Taxes or of any assessment, deficiency or adjustment
with respect to any Tax Return of the Company.

 

(l)            The Company has not received written notice of any claims by a
Governmental Entity that are pending and unresolved in any jurisdiction where
the Company does not file Tax Returns that the Company is or may be subject to
taxation in that jurisdiction.

 

(m)          The Company and Seller are members of an affiliated group filing a
consolidated income Tax Return, within the meaning of Section 1504 of the Code,
with Blount International, Inc. as the common parent corporation. The Company
has no liability for the Taxes of any other Person under Treasury Regulation
Section 1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract or otherwise. No payment is due or will
become due by the Company pursuant to any Tax sharing or similar agreement or
arrangement or any Tax indemnification agreement.

 

(n)           The Company is not a party to any joint venture, partnership or
other arrangement which could be treated as a partnership for Federal income tax
purposes.

 

(o)           During the past five (5) years, neither the Company nor any
predecessor of the Company has participated in a transaction that would be
reportable by, or with respect to, the Company pursuant to Treasury Regulation
Section 1.6011-4 or any predecessor thereto.

 

15

--------------------------------------------------------------------------------

 


 

Section 4.10           Environmental Matters.

 

(a)           Except as set forth on Schedule 4.10(a), since Seller has owned
the Company, the Company is, and has been, in material compliance with all
applicable Environmental Laws and has not received any written notice regarding
any actual or alleged violation of any Environmental Law that has not been fully
and finally resolved.

 

(b)           Since Seller has owned the Company, the Company has obtained, and
is in material compliance with, all permits, licenses and other authorizations
that are required pursuant to Environmental Laws to operate the Business
(“Environmental Permits”).

 

(c)           Except as set forth on Schedule 4.10(c), since Seller has owned
the Company, there has been no material release, spill or discharge of any
Hazardous Substances on, upon, into or from any site currently or, to the
Company’s Knowledge, previously owned, leased or otherwise operated by the
Company that has resulted in material liability or that would reasonably be
expected to result in material liability to the Company under any applicable
Environmental Law.

 

(d)           There is no action or proceeding pending or, to the Company’s or
Seller’s Knowledge, threatened by any Governmental Entity or any other Person
against the Company alleging violations of, or liability under, Environmental
Laws.

 

(e)           Since Seller has owned the Company, the Company has not entered
into any consent decree or other written agreement with any Governmental Entity
in settlement of any alleged material violation of, or material liability under,
any applicable Environmental Law, under which decree or agreement the Company
has any unfulfilled obligations.

 

(f)            Except as set forth on Schedule 4.10(f), since Seller has owned
the Company, the Company has not received written notice of potential liability
under any Environmental Law for any site that has been included in any published
U.S. federal, state or local “superfund” site list or any other similar list of
hazardous or toxic waste sites published by any Governmental Entity in the
United States.

 

(g)           Except as set forth on Schedule 4.10(g), to the Company’s
Knowledge, there are no underground storage tanks located on, no PCBs
(polychlorinated biphenyls) or PCB-containing equipment used or stored on, and
no hazardous waste as defined by the Resource Conservation and Recovery Act or
any other Environmental Law stored on, any site owned or operated by the
Company, during the time in which the Company has owned or leased such site,
except in material compliance with Environmental Laws.

 

(h)           To the Company’s Knowledge, Seller has given Purchaser access to
copies of all material environmental site assessment reports, Environmental
Permits and pending Environmental Permit applications which are in writing and
which were prepared by or for the Company, in each case as amended and in each
case as in the possession or control of the Company.

 

(i)            There are no products in the current product line of the Company,
nor, to the Company’s Knowledge, since Seller has owned the Company have there
been any

 

16

--------------------------------------------------------------------------------


 

products in any product line or product offering associated with, manufactured
by or sold by the Company, that have contained, or contain, asbestos.  There are
no actions or proceedings pending, or to the Company’s or Seller’s Knowledge,
threatened, in which health related claims relating to asbestos are asserted. To
the Company’s or Seller’s Knowledge, since Seller has owned the Company, there
have been no actions or proceedings in which health related claims relating to
asbestos were asserted.

 

(j)            Seller acquired the Company on March 3, 1991.

 

Section 4.11           Intellectual Property.  Schedule 4.11 sets forth a list
of each registered, applied for or issued patent, patent application, domain
name, trademark, service mark and registration and application therefor of the
Company that are material to the operation of the Business (collectively, the
“Owned Intellectual Property”).  The Company has good and marketable title to
the Owned Intellectual Property, free and clear of all Liens except for
Permitted Liens.  Except as set forth on Schedule 4.11, the Company has not
received any written notice from any third party claiming that:  (a) the Company
does not and has not materially infringed any Intellectual Property of any
third-party, (b) to the Company’s or Seller’s Knowledge, no third-party is
currently infringing on the Intellectual Property of the Company, except for any
such infringement that would not reasonably be expected to have a Material
Adverse Effect; (c) the Company has not received any written notice from any
third party pertaining to or challenging the right of the Company to use any
Intellectual Property; (d) there are no material Intellectual Property rights
that are necessary for the operation or continued operation of the Business for
which the Company does not hold valid and continuing authority in connection
with the use thereof; (e) the Company does not own or use any Intellectual
Property pursuant to a license and has not granted any Person any rights to use
Intellectual Property; and (f) all Owned Intellectual Property that is
registered with the U.S. Patent and Trademark Office is currently in compliance
with all formal legal requirements and filings.

 

Section 4.12           Real Estate.

 

(a)           Schedule 4.12(a) lists all real property that is owned by the
Company and used in the Business (collectively, the “Owned Real Property”) and
any real property owned or leased by the Company at any time during the past ten
(10) years.  The Company holds marketable fee simple title to the Owned Real
Property, free and clear of all Liens other than Permitted Liens.

 

(b)           The Company does not lease any real property.

 

(c)           The Company has not received from any Governmental Entity any
written notice of any condemnation of the Owned Real Property or any portion
thereof. There is no material writ, injunction, decree, order or judgment
outstanding, nor any material action, claim, suit or proceeding, pending or, to
the Company’s or Seller’s Knowledge, threatened, relating to the Company’s
and/or Seller’s use, occupancy or operation by any Person of the Owned Real
Property.  The use and operation of the Owned Real Property in the present
conduct of the business of the Company does not violate in any material respect
any instrument of record or agreement to which the Company or Seller is a
party.  No damage or destruction has occurred (which has not been repaired) with
respect to the Owned Real Property since June 30, 2010, that would, individually
or in the aggregate,

 

17

--------------------------------------------------------------------------------


 

have a Material Adverse Effect.  Except for items that would not, individually
or in the aggregate, have a Material Adverse Effect, the Owned Real Property is
in compliance with all applicable building, zoning, subdivision and other land
use and similar laws affecting such real property, and the Company has not
received any written notice of violation or claimed violation of any such law.

 

(d)           Except as disclosed on Schedule 4.12(d), the Company and/or Seller
has not leased or granted any right to use (including any easement rights) any
of the Owned Real Property.

 

Section 4.13           Employee Benefits.  Except as set forth on Schedule 4.13:

 

(a)           Schedule 4.13 contains a list of any pension, retirement, savings,
disability, medical, dental, health, life, death benefit, group insurance,
profit sharing, deferred compensation, stock option, stock purchase, stock
ownership, restricted stock, supplemental retirement, bonus, incentive, vacation
pay, tuition reimbursement, severance pay, or other employee benefit plan,
trust, agreement, contract, policy or commitment (including any pension plan as
defined in ERISA § 3(2) and any welfare plan as defined in ERISA § 3(1))
sponsored or maintained by the Company, Seller or any ERISA Controlled Group
Member and covering any active or former employees (or such employee’s
dependents or beneficiaries), active or former officer or director (or such
officer or director’s dependents or beneficiaries) of Seller, the Company or any
ERISA Controlled Group Member, or to which the Company, Seller or any ERISA
Controlled Group Member may otherwise have any material liability (each a
“Benefit Plan”).

 

(b)           To the Company’s Knowledge, each Benefit Plan has been
administered and operated in all material respects in accordance with its terms
and with the applicable provisions of ERISA, the Code and other applicable Legal
Requirements. Each Benefit Plan intended to qualify under Code § 401(a) has
received a favorable determination, opinion, notification or advisory letter, as
applicable, from the Internal Revenue Service (“IRS”) stating that such Benefit
Plan meets the requirements of Code § 401(a).  Each Benefit Plan that is a
defined contribution plan is intended to be an “ERISA Section 404(c) Plan”
within the meaning of the applicable Department of Labor regulations.

 

(c)           At no time has Seller, the Company or any ERISA Controlled Group
Member maintained, established, sponsored, participated in, or contributed to,
any (i) multiemployer plan as defined in ERISA § 3(37)), or (ii) “multiple
employer plan” as defined in ERISA or the Code.

 

(d)           All required contributions to, and premium payments on account of,
each Benefit Plan have been made on a timely basis.

 

(e)           There is no pending or, to the Company’s or Seller’s Knowledge,
threatened action relating to a Benefit Plan, other than routine claims in the
ordinary course of business for benefits provided for by the Benefit Plans. 
Except as set forth on Schedule 4.13(e), no Benefit Plan is, or within the last
three (3) years has been, the subject of an examination or audit by a
Governmental Entity, and no Benefit Plan is the

 

18

--------------------------------------------------------------------------------


 

subject of an application or filing under, or is a participant in, a
government-sponsored amnesty, voluntary compliance, self-correction or similar
program.

 

(f)            No Benefit Plan in which any active employee, officer or director
of the Company participates is a nonqualified deferred compensation plan subject
to Section 409A of the Code.

 

(g)           Except as could not reasonably be expected to result in a Material
Adverse Effect and to the Company’s Knowledge: (i) no Title IV Plan is subject
to any benefit restrictions under Code section 436, (ii) no ERISA Event or event
described in Section 4062(e) of ERISA with respect to any Title IV Plan has
occurred or is reasonably expected to occur; (iii) within the last five years,
no Title IV Plan has been terminated; (iv) no Unfunded Pension Liability has,
within the last five years, been transferred outside the “controlled group”
(within the meaning of Section 4001(a)(14) of ERISA) of Seller, the Company or
any ERISA Controlled Group Member, (v) no Lien has been imposed against Seller,
the Company or any ERISA Affiliate under Section 412 of the Code or Section 302
of ERISA, and (vi) neither Seller, the Company nor any ERISA Controlled Group
Member has failed to make any contribution or pay any amount due as required by
either Code section 412 or Section 302 of ERISA or the terms of any Benefit
Plan.

 

(h)           Neither the execution nor delivery of this Agreement nor the
consummation of the transactions contemplated by this Agreement will (either
alone or in conjunction with any other event) result in an increase in the
amount of compensation or benefits or accelerate the vesting or timing of
payment or cause the funding or delivery of any compensation or benefits payable
under any Benefit Plan to or in respect of any person rendering services to the
Company or require the Company to make a larger contribution to, or pay greater
benefits under, any Benefit Plan.

 

Section 4.14           Contracts.  Except as listed or described on
Schedule 4.14, as of the date hereof, the Company is not a party to or bound by
any Contracts that are of a type described below (such Contracts that are
required to be listed on Schedule 4.14 are referred herein to as the “Material
Contracts”):

 

(a)           any Contract evidencing Indebtedness of the Company;

 

(b)           any Contract involving revenues or expenditures in excess of
$25,000 per annum (excluding purchase and sale orders entered into in the
ordinary course of business consistent with past practice);

 

(c)           any Contract relating to employment, compensation, severance,
consulting or indemnification officer, director, employee or consultant of the
Company who is entitled to annual compensation thereunder in excess of $25,000
per annum;

 

(d)           any collective bargaining arrangement with any labor union;

 

(e)           any Contract that relates to the disposition or acquisition of the
assets of, or any interest in, any business enterprise which relates to the
Business entered into during the past five (5) years involving payments in
excess of $25,000, other than the

 

19

--------------------------------------------------------------------------------


 

purchase and sale of inventory in the ordinary course of business or where there
is no continuing material liability of the Company;

 

(f)            any Contract for capital expenditures or the acquisition or
construction of fixed assets in excess of $25,000;

 

(g)           any Contract granting any Person a material Lien on all or any
part of the material assets of the Company, other than Permitted Liens and Liens
that will be released at the Closing;

 

(h)           any Contract under which the Company is (i) a lessee or sublessee
of any machinery, equipment, vehicle or other tangible personal property, or
(ii) a lessor of any tangible personal property owned by the Company, in any
single lease involving payments in excess of $25,000 per annum;

 

(i)            any Contract under which the Company has granted or received a
material license or sublicense or under which it is obligated to pay or has the
right to receive a royalty, license fee or similar payment in an amount in
excess of $25,000, other than licenses for commercially available prepackaged
software;

 

(j)            any joint venture or partnership Contract;

 

(k)           any Contract with a sales agent, representative, dealer or
distributor of any products or services of the Company; or

 

(l)            any Contract limiting the ability of the Company to compete or
otherwise conduct its business in any geographical area.

 

Except as set forth on Schedule 4.14, each Material Contract is a valid and
binding obligation of the Company, enforceable in accordance with its terms,
subject to bankruptcy, reorganization, receivership and other laws affecting
creditors’ rights generally and applicable equitable principles (whether
considered in a proceeding at law or in equity). Except as set forth on
Schedule 4.14, neither the Company nor, to the Company’s or Seller’s Knowledge,
any other party to such Material Contract is in breach of, or default under,
such Material Contract.

 

Section 4.15           Labor Matters.  Within the past five (5) years, the
Company has not experienced any, material strike, picketing, boycott, work
stoppage or slowdown or other labor dispute, allegation, charge or complaint of
unfair labor practice, employment discrimination or, to the Company’s or
Seller’s Knowledge, union organizational activity; nor, to the Company’s or
Seller’s Knowledge, is any such action threatened against the Company.  The
Company is not subject to any collective bargaining agreements or other labor
union contract.

 

Section 4.16           Insurance.  Seller, on behalf of the Company, maintains
the types and dollar amounts of insurance coverage described on Schedule 4.16
under the policies or contracts listed on Schedule 4.16.  There is no material
default by the Company with respect to any provision contained in any such
policy or contract, and the Company has not failed to give any notice or present
any claim under any such policy or contract as required by such policy or
contract.  There are no premiums which are past due under any such policy or
contract.

 

20

--------------------------------------------------------------------------------


 

Section 4.17           Affiliate Transactions.  Except as set forth on Schedule
4.17, there are no Contracts (other than benefit matters described on Schedule
4.13) between the Company and Seller or between the Company, on the one hand,
and any equityholder, manager or executive officer thereof, or any member of
such executive officer’s, director’s or stockholder’s immediate family, or any
Person controlled by such executive officer, director or stockholder, on the
other hand.

 

Section 4.18           Licenses and Permits.  Schedule 4.18 sets forth a list of
all material licenses, permits, approvals and other similar documents and
authorizations (collectively, the “Permits”) held by the Company and issued by
any Governmental Entity. The Company holds the Permits that are required for the
Company to operate the Business as presently conducted by it, except where the
failure of the Company to hold any such Permit would not reasonably be expected
to have a Material Adverse Effect.

 

Section 4.19           Customers and Suppliers.  Schedule 4.19 sets forth a list
of the Company’s top ten (10) customers and suppliers as of December 31, 2009
and June 30, 2010 (determined by the amount of total purchases or sales, as
applicable).

 

Section 4.20           Brokerage.  The Company has no liability or obligation to
pay any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Purchaser could become
liable or obligated, or for which the Company could become liable or obligated
after the Closing.

 

Section 4.21           Accounts Receivable.  Except as set forth on Schedule
4.21, all of the accounts, notes and loans receivable that have been recorded on
the books of the Company are bona fide and represent accounts receivable validly
due for goods sold or services rendered in the ordinary course of business.

 

Section 4.22           Powers of Attorney; Authorized Signatories.  Schedule
4.22 sets forth a list of (a) the names and addresses of all Persons holding
powers of attorney on behalf of the Company; and (b) the names of all banks and
other financial institutions in which the Company currently has an account,
deposit or safe deposit box, along with the account numbers and the names of all
persons authorized to draw on such accounts or deposits or to have access to
such boxes.

 

Section 4.23           Product Warranties.  Schedule 4.23 sets forth a
description of the warranties given by the Company in connection with product
sales.  No other or additional warranty has been given in connection with any
such sale.  Except as set forth on Schedule 4.23, to the Company’s Knowledge,
the Company has not received notice of any claims against the Company
(a) resulting from alleged over-shipment, defective products, or products in the
hands of customers, retailers or distributors under any understanding that such
products would be returnable, or (b) with respect to any product warranty or
product liability, which in either of (a) or (b) are reasonably anticipated to
exceed the Company’s reserves therefor.

 

21

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER AND PARENT

 

Each of Purchaser and Parent, solely with respect to themselves, hereby
represents and warrants as of the date of this Agreement and as of the Closing
Date (except to the extent any such representation or warranty speaks as of an
earlier date) as follows:

 

Section 5.1             Organization, Power and Authorization.  Purchaser is a
corporation, duly incorporated, validly existing and in good standing under the
laws of the State of Delaware.  Parent is a corporation, duly incorporated,
validly existing and in good standing under the laws of the State of Delaware. 
Each of Purchaser and Parent has the requisite power and authority necessary to
enter into, deliver and perform its obligations pursuant to this Agreement.
Purchaser’s execution, delivery and performance of this Agreement and each other
Contract executed in connection herewith to which it is a party has been duly
authorized by Purchaser.  Parent’s execution, delivery and performance of this
Agreement has been duly authorized by Parent.

 

Section 5.2             Binding Effect and Non-contravention.

 

(a)           This Agreement has been duly executed and delivered by Purchaser
and Parent. Assuming the due authorization, execution and delivery by the other
Parties, this Agreement constitutes a valid and binding obligation of Purchaser
or Parent, as the case may be, which is enforceable against Purchaser or Parent,
as the case may be, in accordance with its terms, except as such enforceability
may be limited by applicable insolvency, bankruptcy, reorganization, moratorium
or other similar laws affecting creditors’ rights generally, and applicable
equitable principles (whether considered in a proceeding at law or in equity).

 

(b)           Neither the execution and the delivery of this Agreement nor the
performance by Purchaser or Parent, as the case may be, of the transactions
contemplated hereby will (i) conflict with or result in a breach of the terms,
conditions or provisions of, (ii) constitute a default under or result in a
violation of, (iii) result in the creation of any Lien upon the assets of
Purchaser or Parent, as the case may be, pursuant to, or (iv) require any
authorization, consent, approval, exemption or other action by or declaration or
notice to any Person or Governmental Entity pursuant to (A) any material
Contract to which Purchaser or Parent, as the case may be, is a party, by which
it is bound, or to which any of its assets are subject, (B) the certificate of
incorporation or by-laws of Purchaser or Parent, as the case may be, or (C) any
Legal Requirement to which the Purchaser or Parent, as the case may be, is
subject.

 

Section 5.3             Consents.  Except for the filings and approvals set
forth on Schedule 5.3, no notice to, filing with, or authorization,
registration, consent or approval of any Governmental Entity or other Person is
necessary for the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby by Purchaser or Parent, as
the case may be.

 

22

--------------------------------------------------------------------------------


 

Section 5.4             Litigation.  There are no judicial or administrative
actions, suits, proceedings (including any arbitration proceedings), orders,
claims or investigations pending, affecting or, to Purchaser’s or Parent’s
actual knowledge, threatened, against Purchaser or Parent, as the case may be,
that question the validity of this Agreement or any action taken or to be taken
by Purchaser or Parent in connection herewith, or seek to restrain or prohibit
or to obtain damages or other relief in connection with the transactions
contemplated hereby.

 

Section 5.5             Parent Financial Statements.  The following financial
statements for the Parent are attached hereto as Schedule 5.5 (collectively, the
“Parent Financial Statements”): (i) the Parent’s unaudited balance sheet and
related statement of income as of and for the year ended December 31, 2009 and
(ii) the Parent’s unaudited balance sheet and related statement of income as of
and for the eight (8) months ended August 31, 2010.  Each Parent Financial
Statement has been prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby and fairly presents in all material
respects the financial condition of the Parent as of such dates and the results
of the Parent’s operations for the periods specified; provided, however, that
the Parent Financial Statements lack footnotes and other presentation items
required by GAAP and the Parent Financial Statements described in clause
(ii) above are subject to normal year-end adjustments.

 

Section 5.6             Broker.  No broker, finder, agent, representative or
similar intermediary has acted for or on behalf of Purchaser in connection with
this Agreement or the transactions contemplated hereby, and no broker, finder,
agent or similar intermediary is entitled to any broker’s, finder’s or similar
fee or other commission in connection herewith, based on any agreement or
understanding with Purchaser or any action taken by Purchaser for which the
Company or Seller could become liable or obligated.

 

Section 5.7             Investment.  Purchaser is acquiring the Outstanding
Stock for its own account, for investment only, and not with a view to any
resale or public distribution thereof. Purchaser shall not offer to sell or
otherwise dispose of the Outstanding Stock in violation of any Legal Requirement
applicable to any such offer, sale or other disposition. Purchaser acknowledges
that (a) the Outstanding Stock has not been registered under the Securities Act,
or any state or foreign securities laws, (b) there is no public market for the
Outstanding Stock and there can be no assurance that a public market shall
develop, and (c) it must bear the economic risk of its investment in the
Outstanding Stock for an indefinite period of time. Purchaser has all requisite
legal power and authority to acquire the Outstanding Stock in accordance with
the terms of this Agreement and is an “Accredited Investor” within the meaning
of the Securities and Exchange Commission Rule 501 of Regulation D of the
Securities Act, as presently in effect.

 

ARTICLE VI

 

PRE-CLOSING COVENANTS

 

Section 6.1             Further Actions; Commercially Reasonable Efforts. 
Subject to the terms and conditions hereof, the Parties agree to use their
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement and to cooperate with each other in connection
with the foregoing, including using their commercially reasonable efforts to
(a) obtain all necessary

 

23

--------------------------------------------------------------------------------


 

waivers, consents and approvals from other parties to the Material Contracts,
(b) obtain all consents, approvals and authorizations that are required to be
obtained under any applicable Legal Requirement, (c) prevent the entry,
enactment or promulgation of any threatened or pending injunction or order that
would adversely affect the ability of the Parties to consummate the transactions
contemplated hereby, (d) lift or rescind any injunction or order adversely
affecting the ability of the Parties to consummate the transactions contemplated
hereby, and (e) effect all necessary registrations, applications, notices and
filings and submissions of information requested by Governmental Entities.
Notwithstanding the foregoing or anything else in this Agreement, nothing in
this Agreement shall require Seller or the Company to agree to or execute any
material changes to any Contracts or make any payments to any third-party in
order to obtain third-party consents to the transactions contemplated by this
Agreement, except in the case where such material change shall only be effective
upon the Closing and where such payments are expressly contemplated by a
Contract between the Company and such third-party.

 

Section 6.2             Conduct of Business.  Seller covenants and agrees with
Purchaser that, from the date of this Agreement until the Closing, the Company
will conduct the Business in all material respects only in the ordinary and
usual course consistent with past practices.  Notwithstanding the preceding
sentence, Seller covenants and agrees with Purchaser that, except as
specifically contemplated in this Agreement, from the date of this Agreement
until the Closing, without the prior written consent of Purchaser:

 

(a)           the Company will not (i) acquire any corporation, partnership or
other business entity or any interest therein; (ii) sell, lease or sublease,
transfer or otherwise dispose of, mortgage, pledge or otherwise encumber any
assets that have a value at the time of such sale, lease, sublease, transfer,
disposition or encumbrance in excess of $25,000.00, individually, or
$100,000.00, in the aggregate (other than sales of products in the ordinary
course of business); (iii) make any material loan, advance or capital
contribution to, or investment in, any Person (other than loans or advances in
the ordinary course of business); (iv) enter into any Contract not terminable by
the Company upon notice of 30 days or less and without penalty or other
obligation; (v) pay or declare any dividends or distributions or purchase,
redeem, acquire or retire any indebtedness, stock or other securities from its
stockholders (other than the non-cash settlement of intercompany accounts
between Seller and its Affiliates, on the one hand, and the Company, on the
other hand); (vi) engage in any transaction or incur any obligation or liability
outside the ordinary course of its business; or (vii) enter into any Contract,
commitment or arrangement with respect to any of the foregoing;

 

(b)           the Company will not (i) enter into, or otherwise become liable or
obligated under or pursuant to (A) any employee benefit, pension or other plan
(whether or not subject to ERISA), (B) any incentive or deferred compensation
plan or arrangement or other fringe benefit plan, or (C) any consulting,
employment, severance, termination or similar Contract with any Person, or amend
or extend any such plan, arrangement or Contract; (ii) except for payments made
pursuant to any Benefit Plan, grant, or otherwise become liable for or obligated
to pay, any severance or termination payments, bonuses or increases in
compensation or benefits (other than payments, bonuses or increases that are
mandated by the terms of Contracts existing as of the date hereof which are
described on Schedule 6.2(b) or that are paid in the ordinary course of

 

24

--------------------------------------------------------------------------------


 

business, consistent with past practices) to, or forgive any indebtedness of,
any employee, representative, dealer, distributor or consultant; or (iii) enter
into any Contract, commitment or arrangement to do any of the foregoing;

 

(c)           the Company will keep and maintain accurate books, records and
accounts on an accrual basis consistent with past practices;

 

(d)           the Company will not create, incur, assume or permit to exist any
Lien on any of the assets of the Company, except for Permitted Liens;

 

(e)           the Company will (i) pay all Taxes, assessments and other
governmental charges imposed upon any of its assets or with respect to its
franchises, business, income or assets before any penalty or interest accrues
thereon; (ii) pay all claims (including claims for labor, services, materials
and supplies) that have become due and payable and which by law have or may
become a Lien upon any of its assets prior to the time when any penalty or fine
shall be incurred with respect thereto or any such Lien shall be imposed
thereon; and (iii) comply in all material respects with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority,
obtain or take all governmental actions necessary in the operation of its
businesses, and comply with and enforce the provisions of all Contracts of the
Company, including paying when due all rentals, royalties, expenses and other
liabilities relating to its business or assets; provided, however, that the
Company may contest the imposition of any such Taxes, assessments and other
governmental charges, any such claim, or the requirements of any applicable law,
rule, regulation or order or any Contract of the Company if done so in good
faith by appropriate proceedings and if reserves required by GAAP are
established;

 

(f)            the Company will preserve and keep in full force and effect its
legal existence and material rights and franchises;

 

(g)           the Company will maintain in full force and effect the policies
and contracts of insurance listed on Schedule 4.16;

 

(h)           neither Seller nor the Company will engage in any practice, take
any action or permit any inaction that would cause any of the representations or
warranties contained in Article III or Article IV to become untrue; or

 

(i)            the Company shall be solely responsible for providing
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, to all of its employees and former employees, and such
employees’ and former employees’ beneficiaries, who are entitled to receive such
continuation coverage, and shall maintain sufficient health insurance for such
purpose.  In addition, Seller shall immediately notify Purchaser in the event
Seller or the Company terminates or modifies its health insurance policy or
policies.

 

Section 6.3             Access.  From the date hereof through the Closing,
Seller and the Company shall (a) provide Purchaser or its authorized agents or
independent contractors with reasonable access to such information as Purchaser
may from time to time reasonably request with respect to the Company, the
Business and its assets and properties and shall provide Purchaser or its
authorized agents or independent contractors reasonable access during regular

 

25

--------------------------------------------------------------------------------


 

business hours and (b) upon reasonable notice during regular business hours and
under reasonable circumstances in a manner so as not to interfere with the
normal business operations of the Company, provide Purchaser or its authorized
agents or independent contractors with reasonable access to the premises,
management, books, records (including tax records), contracts and documents of
or pertaining to the Company as Purchaser may from time to time reasonably
request. Any disclosure whatsoever during such investigation by Purchaser shall
not constitute any expansion of or additional representations or warranties of
Seller concerning the Company beyond those specifically set forth in this
Agreement. All such information and access shall be subject to the terms and
conditions of the Confidentiality Agreement. Notwithstanding the foregoing,
Seller and the Company shall not have any obligation to provide Purchaser with
any information the disclosure of which is prohibited or restricted under
applicable Legal Requirement, or which would result in any waiver of the
attorney-client privilege.

 

Section 6.4             Contact with Customers and Suppliers.  Except as
permitted by the Customer Survey Agreement, Purchaser acknowledges and agrees
that it is not authorized to, and shall not (and shall not permit any of its
employees, agents, representatives or Affiliates to), contact any employees of
the Company (excluding executive officers), customers, suppliers, distributors
or other material business relations of the Company prior to the Closing without
the prior written consent of Seller and the Company.

 

Section 6.5             Notifications; Schedule Updates/Corrections.

 

(a)           Seller will give prompt written notice to Purchaser upon becoming
aware of any development occurring after the date of this Agreement that causes
or reasonably could be expected to cause the condition in Section 7.1(a) to not
be met as of the Closing Date. Purchaser will give prompt written notice to
Seller and the Company of any development occurring after the date of this
Agreement that causes or reasonably could be expected to cause the condition in
Section 7.3(a) to not be met as of the Closing Date.

 

(b)           Prior to the Closing, Seller and the Company may supplement and
update the Schedules to this Agreement to reflect any matter or information
arising after the date of this Agreement which, if existing, occurring or known
at the date of this Agreement, would have been required to be set forth or
described in the Schedules hereto.

 

(c)           Prior to the Closing, if Seller or the Company becomes aware of
any matter existing, occurring or known as of the date of this Agreement that
was required to be set forth or described in the Schedules to this Agreement,
but that is not so set forth or described thereon, Seller may amend the
Schedules to this Agreement in any manner which is necessary to correct any
existing inaccuracy or incorrect or incomplete information in such Schedules.

 

(d)           No such amendment to the Schedules pursuant to
Section 6.5(c) shall be deemed to have modified the representations, warranties
or covenants of Seller regarding the Company herein for purposes of determining
whether the condition set forth in Section 7.1(a) have been satisfied, or shall
affect whether a breach of such representations, warranties or covenants has
occurred for purposes of determining Purchaser’s rights under Article X with
respect thereto.  From and after the Closing, any supplement to the
Schedules hereto pursuant to Section 6.5(b) (but not any amendment

 

26

--------------------------------------------------------------------------------


 

pursuant to Section 6.5(c)) shall be deemed to have modified the Schedules and
the representations, warranties and covenants of Seller regarding the Company
contained herein for all purposes, including any determination of Purchaser’s
rights under Article X.

 

Section 6.6             Funds Available.  Purchaser and Parent shall take all
actions necessary to have available as of the Closing Date funds sufficient to
pay the Initial Purchase Price at the Closing and to fulfill their other
obligations under this Agreement.

 

Section 6.7             Purchaser Actions.  Any acts or omissions of Purchaser,
any of its Affiliates or any Person acting for the benefit or at the direction
of Purchaser or any of its Affiliates before or after the date hereof, shall not
be a basis upon which the condition set forth in Section 7.1(a) shall fail to be
satisfied and shall not excuse Purchaser or Parent from performing its
obligations under this Agreement and consummating the transactions contemplated
hereby.

 

Section 6.8             Releases.  On the Closing Date, Seller shall execute and
deliver to Purchaser, and Purchaser shall cause the Company to execute and
deliver to Seller, a mutual release in the form attached hereto as Exhibit A
(the “Release”).

 

Section 6.9             Public Announcements.  Neither Seller, the Company,
Purchaser, Parent nor any of their respective Affiliates shall issue or cause
the publication of any press release or other public announcement with respect
to this Agreement or the transactions contemplated hereby without prior
consultation with Purchaser and Seller, except as may be required by applicable
Legal Requirement. Notwithstanding the foregoing, Purchaser and Seller shall
cooperate to prepare a joint press release to be issued on the Closing Date,
which press release shall be mutually acceptable to Purchaser and Seller.

 

ARTICLE VII

 

CONDITIONS TO CLOSING

 

Section 7.1             Conditions to Purchaser’s Obligation.  Purchaser’s
obligation to consummate the transactions contemplated by this Agreement is
subject to the satisfaction (or written waiver by Purchaser) at or prior to the
Closing of the following conditions precedent:

 

(a)           Representations, Warranties and Covenants.  The representations
and warranties of Seller in Article III and regarding the Company contained in
Article IV, as subsequently modified by the provisions of Section 6.5, shall be
true and correct as of the Closing with the same force and effect as though made
on and as of the Closing (other than those representations and warranties that
address matters only as of a particular date or only with respect to a specific
period of time, which need only be accurate as of such date or with respect to
such period), except where the failure of such representations and warranties to
be so true and correct does not have, individually or in the aggregate, a
Material Adverse Effect on the Company. Seller and the Company shall have
performed and complied with, in all material respects, all of the agreements and
covenants in this Agreement that are required to be performed or complied with
by Seller or the Company on, prior to, or as of the Closing Date.

 

27

--------------------------------------------------------------------------------

 


 

(b)                                 No Legal Prohibition.  No statute, rule,
regulation, ruling, consent, decree, judgment, injunction or order shall be
enacted, promulgated, entered or enforced by any Governmental Entity that would
prohibit the consummation by Seller and the Company of the transactions
contemplated hereby.

 

(c)                                  Closing Deliveries.  Seller shall have
caused the deliveries set forth in Section 7.2 to be delivered to Purchaser at
or prior to the Closing.

 

(d)                                 No Material Adverse Effect.  Since the date
of this Agreement, there must have been no event which has had or could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.2                                      Seller’s Closing Deliveries. 
At the Closing, Seller shall deliver the following documents to Purchaser:

 

(a)                                  a certificate of the Secretary or Assistant
Secretary of the Company certifying as to (A) (1) the certificate of
incorporation of the Company and (2) certificates of good standing of the
Company certified by the Secretary of State of the State of Oklahoma and of each
other jurisdiction in which the Company is qualified to do business, in each
case certified not later than ten (10) days prior to the Closing Date, (B) the
by-laws of the Company, and (C) resolutions of the board of directors of the
Company, authorizing and approving the withdrawal of the Company from any
Benefit Plan;

 

(b)                                 a certificate of the Secretary or Assistant
Secretary of Seller certifying as to (A) (1) the certificate of incorporation of
Seller and (2) the certificate of good standing of Seller, in each case
certified by the Secretary of State of the State of Delaware not later than ten
(10) days prior to the Closing Date, (B) the by-laws of Seller, and
(C) resolutions of the board of directors of Seller, authorizing and approving
(i) the execution, delivery and performance by Seller of this Agreement and any
other Contract executed by Seller pursuant to this Agreement and (ii) the
withdrawal of the Company from any Benefit Plan;

 

(c)                                  evidence reasonably satisfactory to
Purchaser that all Lien releases with respect to the Company have been filed or
will be filed immediately following the Closing; provided, however, that
Purchaser understands and acknowledges that the assets of the Company are
encumbered by Liens in favor of General Electric Capital Corporation (“GECC”)
pursuant to a credit facility extended to Seller and that, at the Closing, GECC
will only deliver a release of Lien as it relates to the assets of the Company;

 

(d)                                 evidence that the consents identified on
Schedule 7.2(d) have been obtained;

 

(e)                                  evidence that the agreements identified on
Schedule 7.2(e) have been or will be terminated effective as of the Closing;

 

(f)                                    a certificate duly executed by an
authorized officer of Seller that the condition set forth in Section 7.1(a) have
been satisfied.

 

28

--------------------------------------------------------------------------------


 

(g)                                 resignations from the officers and directors
of the Company;

 

(h)                                 evidence that the Company has been released
of liability from GECC;

 

(i)                                     evidence that the Company has been
released of liability from the 87/8% Senior Subordinated Notes due 2012 issued
by Seller;

 

(j)                                     evidence that the Company has withdrawn
from all Benefit Plans that are Seller’s Retained Liabilities, effective as of
the Closing;

 

(k)                                  an assignment and assumption agreement
relating to Benefit Plans that are Seller’s Retained Liabilities, in the form
attached hereto as Exhibit B;

 

(l)                                     all of the minute books and records of
the Company in the possession of Seller or the Company;

 

(m)                               a summary of vesting status for each employee
of the Company participating in the Blount 401(k) Retirement Savings Plan;

 

(n)                                 a FIRPTA certificate with respect to Seller;

 

(o)                                 the Release, duly executed by Seller; and

 

(p)                                 in consideration of the receipt of the
Initial Purchase Price, the original stock certificate(s) evidencing the
Outstanding Stock (or affidavit of lost certificate), duly endorsed in blank or
accompanied by a duly executed stock power transferring the Outstanding Stock to
Purchaser.

 

Section 7.3                                      Conditions to Seller’s
Obligation.  Seller’s obligation to consummate the transactions contemplated by
this Agreement is subject to the satisfaction (or written waiver by Seller) at
or prior to the Closing of the following conditions precedent:

 

(a)                                  Representations, Warranties and Covenants. 
The representations and warranties of Purchaser and Parent contained in
Article V shall be true and correct as of the date of this Agreement and on the
Closing Date with the same force and effect as though made on and as of the
Closing (other than those representations and warranties that address matters
only as of a particular date or only with respect to a specific period of time,
which need only be accurate as of such date or with respect to such period),
except where the failure of such representations and warranties to be so true
and correct does not have, individually or in the aggregate, a material adverse
effect on Purchaser. Purchaser shall have performed and complied with, in all
material respects, all of the agreements and covenants in this Agreement that
are required to be performed or complied with by Purchaser on, prior to, or as
of the Closing Date.

 

(b)                                 No Legal Prohibition.  No statute, rule,
regulation, ruling, consent, decree, judgment, injunction or order shall be
enacted, promulgated, entered or enforced by any Governmental Entity that would
prohibit the consummation by Purchaser or Parent of the transactions
contemplated hereby.

 

29

--------------------------------------------------------------------------------


 

(c)                                  Closing Deliveries.  Purchaser shall have
caused the deliveries set forth in Section 7.4 to be delivered to Seller at or
prior to the Closing.

 

Section 7.4                                      Purchaser’s Closing
Deliveries.  At the Closing, Purchaser shall deliver the following to Seller:

 

(a)                                  the Release, duly executed by the Company;

 

(b)                                 a certificate of the Secretary or Assistant
Secretary of Parent certifying as to (A) (1) the certificate of incorporation of
Parent and (2) certificate of good standing of Parent, in each case certified
not later than ten (10) days prior to the Closing Date by the Secretary of State
of the State of Delaware, (B) the by-laws of Parent, and (C) resolutions of the
board of directors of Parent, authorizing and approving the execution, delivery
and performance by Parent of this Agreement and any other Contracts executed by
Parent pursuant to this Agreement;

 

(c)                                  a certificate of the Secretary or Assistant
Secretary of Purchaser certifying as to (A) (1) the certificate of incorporation
of Purchaser and (2) certificate of good standing of Purchaser, in each case
certified not later than ten (10) days prior to the Closing Date by the
Secretary of State of the State of Delaware, (B) the by-laws of Purchaser, and
(C) resolutions of the board of directors of Purchaser, authorizing and
approving the execution, delivery and performance by Purchaser of this Agreement
and any other Contracts executed by Purchaser pursuant to this Agreement;

 

(d)                                 a certificate duly executed by an authorized
officer of Purchaser that the condition set forth in Section 7.3(a) have been
satisfied; and

 

(e)                                  the Phase II Environmental Site Assessment
of the Owned Real Property prepared on behalf of Purchaser by HDR/e2M, dated
August 26, 2010.

 

ARTICLE VIII

 

POST-CLOSING COVENANTS

 

Section 8.1                                      Further Assurances.  Purchaser
and Seller agree to (a) furnish upon request to each other such further
information, (b) execute and deliver to each other such other documents, and
(c) do such other acts and things, as the other Party may reasonably request for
the purpose of carrying out the intent of this Agreement and the documents
referred to in this Agreement.

 

Section 8.2                                      Books and Records.  For a
period of seven (7) years from the Closing Date:

 

(a)                                  Purchaser shall, and shall cause the
Company to, provide Seller and Seller’s authorized agents or independent
contractors access to the personnel, representatives, attorneys, accountants,
properties, books and records of the Company upon reasonable advance written
notice during regular business hours for the purpose of obtaining information
respecting any matter, issue, claim or proceeding arising from, in connection
with, or relating to, this Agreement or any transaction contemplated hereby,

 

30

--------------------------------------------------------------------------------


 

and will permit Seller and Seller’s authorized agents or independent contractors
to make copies, compilations or extracts of any such information; and

 

(b)                                 Seller shall provide Purchaser and
Purchaser’s authorized agents or independent contractors access to the books and
records of Seller directly pertaining to the Company upon reasonable advance
written notice during regular business hours for the purpose of obtaining
information and will permit Purchaser and Purchaser’s authorized agents or
independent contractors to make copies, compilations or extracts of any such
information.

 

Section 8.3                                      Employees; Employees Benefit
Plans.  Purchaser shall have no obligation to continue the employment of any
Company employee on any term or condition after the Closing Date.  Purchaser
acknowledges that Bill Alford shall not continue in the employ of the Company
following the Closing Date.  Following the Closing Date, Purchaser shall cause
the Company to continue to make available to Company employees and their
respective eligible dependents all employee benefits and compensation plans,
programs and arrangements (other than post-retirement medical and
post-retirement life coverage and a defined benefit pension plan) that are
available to similarly-situated, eligible employees under the employee benefits
and compensation plans, programs and arrangements sponsored or maintained by
Purchaser or its Affiliate (the “Purchaser Plans”)). Purchaser shall ensure that
the Purchaser Plans grant to each such Company employee or eligible dependent,
as the case may be, full credit for all service or employment with, or
recognized by, the Company or Seller in connection with a Benefit Plan for
purposes of eligibility, participation and vesting with respect to any Purchaser
Plan that is an employee pension benefit plan as defined in ERISA § 3(2) and for
purposes of eligibility, participation and determining the amount of any benefit
with respect to any Purchaser Plan that is a vacation or other program that is
affected by seniority and any Purchaser Plan that is an employee welfare benefit
plan as defined in ERISA § 3(1).  Purchaser shall cause the Company to continue
responsibility for the vacation time benefits due to the Company employees as of
the Closing Date.  Purchaser shall cause the Company to pay severance benefits
to any Company employee involuntarily terminated by the Company or any of its
Affiliates within twelve (12) months following the Closing Date in an amount
which is equal to the greater of (i) the aggregate amount of severance benefits
which would have been payable to such employee as of such employee’s termination
date under the Company’s severance policy or plan currently in effect, or
(ii) the aggregate amount of severance benefits payable to such employee under
any severance policy or plan of the Company or any of its Affiliates which are
in effect on the date such employee shall receive notice of termination, in each
case granting full credit for all service or employment of such employee by the
Company.  As of and after the Closing Date, Seller shall maintain sole
responsibility for any liabilities related to the Seller’s Retained
Liabilities.  As of and after the Closing Date, Purchaser shall assume all
responsibility with respect to Company “qualified beneficiaries” whose
“qualifying event” (each within the meaning of Code Section 4980B) occurs after
the Closing.

 

Section 8.4                                      Litigation Support and Products
Liability Claims.

 

(a)                                  In the event and for so long as Purchaser
or Seller actively is contesting or defending against any action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand
(including, without limitation, any Products Liability Claim and any

 

31

--------------------------------------------------------------------------------


 

proceeding that is a Seller’s Retained Liability) in connection with any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction prior to the
Closing Date involving Seller, Purchaser or the Company, each of Seller,
Purchaser or the Company, as applicable, shall (a) reasonably cooperate with the
contesting or defending Party and its counsel, (b) as applicable, make
reasonably available their employees to provide testimony, to be deposed, to act
as witnesses and to assist counsel, and (c) provide reasonable access to its
books and records as shall be necessary in connection with the defense or
contest; provided that the contesting or defending Party shall pay the
out-of-pocket expenses reasonably incurred by the Party so cooperating,
excluding salary, wages, benefit, other compensation or Taxes attributable to
its own employees (unless the contesting or defending Party is entitled to
indemnification from such Party under Article X); provided, further, however,
that Seller shall not have to pay any such out-of-pocket expenses of Purchaser,
Parent or the Company when contesting or defending a Products Liability Claim.

 

(b)                                 If Purchaser, Parent or the Company becomes
aware of a Products Liability Claim, Purchaser shall promptly give written
notice thereof to Seller, including any information Purchaser possesses about
such Products Liability Claim.  Seller (with counsel selected by Seller and
reasonably acceptable to Purchaser, such acceptance not to be unreasonably
withheld, conditioned or delayed) shall be entitled to contest or defend any
Products Liability Claim. Seller shall have the right to compromise and settle
all matters related to any Products Liability Claim, except to the extent that
such settlement would involve relief other than monetary relief. Seller shall
from time to time apprise Purchaser of the status of any Products Liability
Claim and shall furnish Purchaser with such documents and information filed or
delivered in connection with such Products Liability Claim as Purchaser may
reasonably request.  Subject to Article X, (i) until the Deductible is reached,
Purchaser or the Company shall pay or reimburse Seller for all amounts related
to the settlement or resolution of any Products Liability Claim (including
attorneys’ fees, court costs, costs of investigation and other costs of
defense), and (ii) Seller shall pay all amounts related to the settlement or
resolution of any Products Liability Claim (including attorneys’ fees, court
costs, costs of investigation and other costs of defense) in excess of the
Deductible. Notwithstanding anything herein stated, Purchaser shall at all times
have the right to participate in such defense at its own expense directly or
through counsel; provided that Purchaser shall not interfere in any manner with
Seller’s defense. Until such time as Seller has delivered a notice of intent to
defend a Products Liability Claim to Purchaser, Purchaser shall, at the expense
of Seller, undertake the defense of (with counsel selected by Purchaser and
reasonably acceptable to Seller, such acceptance not to be unreasonably
withheld, conditioned or delayed) such Products Liability Claim, and shall have
the right to compromise or settle such Products Liability Claim with the prior
written consent of Seller.

 

(c)                                  Following the Closing, the Company will
maintain responsibility, and retain liability, for product warranty claims,
subject to the indemnity obligations of Seller in this Agreement.

 

32

--------------------------------------------------------------------------------


 

Section 8.5                                      Used Oil Sump Closure and
Remediation.

 

(a)                                  Promptly following the Closing and subject
to the conditions set forth in this Section 8.5, Seller shall close the sump
located in the used oil storage shed and shall remediate the release of
petroleum hydrocarbons from the sump identified by Purchaser’s pre-closing
investigation in accordance with applicable Environmental Laws (the “Work”). 
Upon completion of the Work, Seller shall repair and restore disturbed areas
with like materials.  Seller shall perform the Work diligently and in a
workmanlike manner in accordance with applicable laws and regulations.  Subject
only to applicable legal restrictions, Seller may elect in its sole discretion
to close the sump in place or to remove the sump.  Seller may remediate the
petroleum release using the least restrictive remediation standards applicable
to the release, including risk-based standards applicable to properties with a
continuing industrial use.  Purchaser shall cooperate fully with Seller’s
closure and remediation activities and, if requested by Seller, shall record in
the deed records or state registry of environmental covenants, if applicable,
such engineering and institutional controls as reasonably proposed by Seller to
complete the remediation, provided that such engineering and institutional
controls shall not prevent future development of the Owned Real Property for
industrial purposes.  A prohibition on future use of ground water from the Owned
Real Property shall be deemed reasonable engineering and institutional controls
under the immediately preceding sentence.  Following the Closing, Purchaser
shall, and shall cause the Company to, grant Seller and its authorized agents
and representatives access to the Owned Real Property as reasonably required by
Seller to perform the Work, provided that Seller shall take reasonable steps to
avoid undue interference with the ongoing operations of the Company.  Seller
shall keep Purchaser reasonably informed as to the progress of the Work and
shall provide to Purchaser Seller’s work plan, Seller’s closure report and any
approvals from or other material correspondence with any Governmental Entity
relating to the Work.  Seller’s right of access and its obligation to perform
the Work shall continue until such time as Seller receives written approval of
Seller’s report of the sump closure and remediation from the appropriate
Governmental Entity or other confirmation reasonably satisfactory to Seller and
Purchaser that no further action is required by Environmental Law to complete
the Work.  Seller shall not have the authority to enter into settlements or
consent orders in connection with the Work, but, to the extent that any
settlement or consent order is reasonably required to complete the Work or any
portion thereof, Purchaser shall cause the Company to execute any such
settlement or consent order.

 

(b)                                 With respect to any Response Action for
which Seller has an indemnification obligation pursuant to this Agreement,
Purchaser shall promptly give written notice thereof to Seller, including any
information Purchaser possesses about such Response Action.  Seller (with
counsel and environmental consultants and engineers selected by Seller and
reasonably acceptable to Purchaser, such acceptance not to be unreasonably
withheld, conditioned or delayed) shall be entitled to control the process
related to such Response Action, including correspondence and dialogue with any
Governmental Entity.  Seller shall perform any such Response Action diligently
and in a workmanlike manner in accordance with applicable laws and regulations. 
Seller may remediate any Response Action using the least restrictive remediation
standards applicable to comply with Environmental Law, including risk-based
standards applicable to properties with a continuing industrial use.  Purchaser
shall cooperate fully with Seller’s control of any such Response Action and, if
requested by Seller, shall record in the deed records or state registry of
environmental covenants, if applicable, such engineering

 

33

--------------------------------------------------------------------------------


 

and institutional controls as reasonably proposed by Seller to complete the
remediation, provided that such engineering and institutional controls shall not
prevent future development of the Owned Real Property for industrial purposes. 
Purchaser shall, and shall cause the Company to, grant Seller and its authorized
agents and representatives access to the Owned Real Property as reasonably
required by Seller in connection with any Response Action for which Seller has
an indemnification obligation pursuant to this Agreement, provided that Seller
shall take reasonable steps to avoid undue interference with the ongoing
operations of the Company.  Seller shall keep Purchaser reasonably informed as
to the progress thereof and shall provide to Purchaser Seller’s work plan,
Seller’s closure report and any approvals from or other material correspondence
with any Governmental Entity relating to the Response Action.  Until such time
as Seller has delivered a notice of intent to control a Response Action to
Purchaser, Purchaser shall, at the expense of Seller, undertake the Response
Action (with counsel selected by Purchaser and reasonably acceptable to Seller,
such acceptance not to be unreasonably withheld, conditioned or delayed).

 

Section 8.6                                      Covenant Not to Compete and Not
to Solicit.  As an inducement for Purchaser to enter into this Agreement, Seller
covenants and agrees that (a) from and after the Closing, and continuing for the
lesser of five (5) years from the Closing Date or the longest time permitted by
applicable law, Seller shall not, directly or indirectly, control, manage,
operate, participate or engage in any business, or own any interest in, any
Person or any other form of business entity, whether as a proprietor, partner,
shareholder, joint venturer, trustee, or in any other capacity whatsoever, if
such entity is engaged, in the United States, in the Competitive Business; and
(b) for twelve (12) months from the Closing Date, Seller shall not solicit for
employment, recruit or employ any employee of the Company or Purchaser, or
otherwise persuade or attempt to persuade any Person to leave the employ of the
Company or Purchaser; provided, however, that this Section 8.6(b) shall not
prohibit Seller from (x) engaging in any general advertising or general
solicitation not targeted specifically to the Company’s or Purchaser’s employees
(including general advertising via periodicals, the Internet and other media) or
(y) soliciting for employment or recruiting any employee of the Company or
Purchaser who has provided the Company or Purchaser, as applicable, with a
notice of termination of employment..  Notwithstanding the foregoing, nothing
contained in this Agreement shall restrict Seller or its Affiliates from:
(i) owning five percent (5%) or less of the equity securities of any Person in
competition with Purchaser, which securities are listed on any national
securities exchange or authorized for quotation on the Automated Quotations
System of the National Association of Securities Dealers, Inc., as long as such
party has no other business relationship, direct or indirect, with the issuer of
such securities, or (ii) acquiring (whether by stock purchase, asset purchase,
merger, consolidation or otherwise) any Person whose revenues attributable to
the Competitive Business do not exceed ten percent (10%) of the aggregate
revenues of such Person.  If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 8.6 is invalid
or unenforceable, the parties hereto agree that the court making the
determination of invalidity or unenforceability will have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.  Seller hereby agrees that
Purchaser, in addition to any other remedies available to it, may seek
preliminary and permanent injunctive

 

34

--------------------------------------------------------------------------------


 

relief against any breach or threatened breach by Seller of any of the covenants
contained in this Section 8.6, subject to equitable principles applied by a
court of competent jurisdiction.  The terms of the foregoing obligations shall
be extended for a period equal to the period of any breaches of such obligations
by Seller.

 

Section 8.7                                      Heat Treat Machine.  Purchaser
shall notify Seller in writing when the Heat Treat Machine has been installed
and accepted by the Company and the Company has made the final payment for the
Heat Treat Machine.  Upon receipt of such notice (which shall include proof of
final payment), Seller shall pay to Purchaser $267,500.00 within ten
(10) Business Days.

 

ARTICLE IX

 

TERMINATION

 

Section 9.1                                      Termination.  This Agreement
may be terminated by the Parties at any time prior to the Closing as follows:

 

(a)                                  Purchaser and Seller may terminate this
Agreement by mutual written consent at any time prior to the Closing;

 

(b)                                 Purchaser may terminate this Agreement by
giving written notice to Seller at any time prior to the Closing, if, by
October 15, 2010 (the “Outside Date”), the conditions set forth in Section 7.1
are not satisfied, complied with or performed (unless such failure of
satisfaction, compliance or performance is the result, directly or indirectly,
in whole or in part, of any action or failure to act on the part of Purchaser or
Parent), and Purchaser has not waived such failure of satisfaction, compliance
or performance;

 

(c)                                  Seller may terminate this Agreement by
giving written notice to Purchaser at any time prior to the Closing, if, by the
Outside Date, the conditions set forth in Section 7.3 are not satisfied,
complied with or performed (unless such failure of satisfaction, compliance or
performance is the result, directly or indirectly, in whole or in part, of any
action or failure to act on the part of Seller), and Seller has not waived such
failure of satisfaction, compliance or performance;

 

(d)                                 Purchaser may terminate this Agreement by
giving written notice to Seller at any time prior to the Closing if Seller has
materially breached or failed to comply with its warranties, representations or
covenants or the warranties, representations or covenants regarding the Company
under this Agreement such that the condition set forth in Section 7.1(a) would
not reasonably be expected to be satisfied, and such breach or failure to comply
is not cured within a period of thirty (30) calendar days after Purchaser gives
written notice to Seller of such breach or failure to comply; or

 

(e)                                  Seller may terminate this Agreement by
giving written notice to Purchaser at any time prior to the Closing, if
Purchaser has materially breached or failed to comply with its warranties,
representations or covenants under this Agreement such that the condition set
forth in Section 7.3(a) would not reasonably be expected to be satisfied, and
such breach or failure to comply is not cured within a period of thirty (30)
calendar days after Seller gives written notice to Purchaser of such breach or
failure to comply.

 

35

--------------------------------------------------------------------------------


 

Section 9.2                                      Effect of Termination. 
Termination of this Agreement pursuant to this Article IX shall terminate all
liabilities and obligations of the Parties, except for the obligations under the
penultimate sentence of Section 6.3, Section 6.9, this Section 9.2, Article XII
and the Confidentiality Agreement, provided, however, that nothing in this
Section 9.2 shall relieve or limit the liability hereunder of one Party (the
“Defaulting Party”) to the other Party on account of a breach of a covenant
contained herein by the Defaulting Party. In the case of such a breach, in
addition to any damages for which the Defaulting Party may be liable, the
Defaulting Party shall reimburse the other Party for any expenses incurred by it
to enforce its rights under this Agreement (including reasonable attorneys’ fees
and expenses).

 

ARTICLE X

 

INDEMNIFICATION

 

Section 10.1                                Indemnification.

 

(a)                                  Subject to the limitations set forth in
this Article X, Seller agrees from and after the Closing Date to indemnify,
defend and hold harmless Purchaser and its officers, managers, directors,
shareholders, members, Affiliates, employees and agents (the “Purchaser
Indemnified Persons”) from and against any Losses incurred by such Purchaser
Indemnified Persons arising out of or resulting from (i) any breach by Seller of
any representation or warranty of Seller contained in Article III or Article IV
of this Agreement, and (ii) any breach by Seller or the Company of any covenant
of Seller or the Company contained in this Agreement; provided, in each case,
that the relevant Purchaser Indemnified Person has submitted to Seller a Notice
of Claim or Third-Party Notice, as applicable, in respect thereof prior to the
date of expiration of the applicable survival period specified in Section 10.4
(each, a “Purchaser Indemnification Claim”).

 

(b)                                 Subject to the limitations set forth in this
Article X, Seller further agrees from and after the Closing Date to indemnify,
defend and hold harmless the Purchaser Indemnified Persons from and against any
Losses incurred by such Purchaser Indemnified Persons arising out of or
resulting from (i) the Seller’s Retained Liabilities and (ii) any products
liability claim received in writing by the Company prior to the second
anniversary of the Closing Date, but only if such claim relates to a product
shipped by the Company prior to the Closing (each, a “Products Liability
Claim”).

 

(c)                                  Subject to the limitations set forth in
this Article X, Purchaser and Parent, jointly and severally, agree from and
after the Closing Date to indemnify, defend and hold harmless Seller, the
Company and their respective officers, managers, directors, shareholders,
members, Affiliates, employees and agents (the “Seller Indemnified Persons”)
from and against any Losses incurred by the Seller Indemnified Persons arising
out of or resulting from (i) any breach by Purchaser or Parent of any
representation or warranty of Purchaser or Parent contained in Article V of this
Agreement, (ii) any breach by Purchaser or Parent of any covenant contained in
this Agreement; provided, in each case, that the relevant Seller Indemnified
Person has submitted to Purchaser and Parent a Notice of Claim or Third-Party
Notice, as applicable, in respect thereof prior to the date of expiration of the
applicable survival period specified in Section 10.4.

 

36

--------------------------------------------------------------------------------


 

Section 10.2                                Procedures for Indemnification.

 

(a)                                  If any Purchaser Indemnified Person or
Seller Indemnified Person (each, an “Indemnified Person”) claims indemnification
hereunder for any claim (other than a third-party claim) for which
indemnification is provided in Section 10.1, the Indemnified Person shall
promptly give written notice (a “Notice of Claim”) to Seller, on the one hand,
or Purchaser and Parent, on the other hand, setting forth the basis for such
claim and the nature and estimated amount of the claim, all in reasonable
detail. If Seller, on the one hand, or Purchaser and Parent, on the other hand,
dispute any claim set forth in the Notice of Claim, it or they, as applicable,
may at any time deliver to the Indemnified Person that gave the Notice of Claim
a written notice indicating its or their dispute (an “Objection Notice”).

 

(b)                                 If an Indemnified Person claims
indemnification hereunder arising from any claim or demand of a third-party for
which indemnification is provided in Section 10.1, the Indemnified Person shall
promptly give written notice (a “Third-Party Notice”) to Seller, on the one
hand, or Purchaser and Parent, on the other hand (each, an “Indemnifying
Person”), of the basis for such claim and setting forth the nature of the claim
or demand, all in reasonable detail. The Indemnifying Person, upon notice to the
Indemnified Person, may at any time after receiving a Third-Party Notice, at its
own cost (with counsel selected by the Indemnifying Party and reasonably
acceptable to the Indemnified Person), defend any claim or demand set forth in a
Third-Party Notice. The Indemnifying Person shall have the right to compromise
and settle all indemnifiable matters related to claims by third parties that are
susceptible to being settled, except to the extent that such settlement would
involve relief other than monetary damages. The Indemnifying Person shall from
time to time apprise the Indemnified Person of the status of the claim,
liability or expense and any resulting suit, proceeding or enforcement action
and shall furnish the Indemnified Person with such documents and information
filed or delivered in connection with such claim, liability or expense as the
Indemnified Person may reasonably request. The Indemnified Person shall not
admit any liability to or settle any claim with any third-party in connection
with any matter which is the subject of a Notice of Claim and shall cooperate
fully in the manner requested by the Indemnifying Person in the defense of such
claim. Notwithstanding anything herein stated, the Indemnified Person shall at
all times have the right to fully participate in such defense at its own expense
directly or through counsel. Until such time as the Indemnifying Person has
delivered a notice of intent to defend a third-party claim to the Indemnified
Person, the Indemnified Person shall, at the expense of the Indemnifying Person,
undertake the defense of (with counsel selected by the Indemnified Person and
reasonably acceptable to the Indemnifying Person) such claim, liability or
expense, and shall have the right to compromise or settle such claim, liability
or expense with the prior written consent of the Indemnifying Person.

 

Section 10.3                                Construction of Representations and
Warranties.  For purposes of determining whether a breach has occurred and
calculating Losses in connection with a claim for indemnification under this
Article X, each of the representations and warranties that contains any
qualifications as to “materiality” or “Material Adverse Effect” shall be deemed
to have been given as though there were no such qualifications, and any such
qualifications shall be

 

37

--------------------------------------------------------------------------------


 

disregarded for purposes of this Article X; provided, however, that
notwithstanding the foregoing, for purposes of determining whether a breach has
occurred of a representation or warranty contained in Sections 4.5, 4.14 and
4.18, such representations and warranties shall be deemed to have been given as
drafted and to include, for purposes of this Article X, all qualifications as to
“materiality” or “Material Adverse Effect.”

 

Section 10.4                                Limitations on Indemnification.

 

(a)                                  Except as set forth below, all
representations and warranties of Seller, the Company and Purchaser under this
Agreement will survive the Closing until, and will expire at 5:00 p.m. Central
Time upon, the date that is eighteen (18) months from the Closing Date.  All
Fundamental Representations will survive the Closing indefinitely.  The
representations and warranties contained in Section 4.9 (Tax Matters) and
Section 4.13 (Employee Benefits) will survive the Closing until thirty (30) days
following the expiration of the respective statute of limitations. The
representations and warranties contained in Section 4.10 (Environmental Matters)
will survive the Closing until the fifth anniversary of the Closing Date. All
covenants requiring performance by any Party after the Closing shall survive the
Closing in accordance with their terms.

 

(b)                                 Seller’s aggregate liability to Purchaser
Indemnified Persons for indemnification (including costs incurred in the defense
of such claim) under Section 10.1(a)(i) shall not exceed $5,000,000 (the “Cap
Amount”); provided, however, that in no event shall the limitation set forth in
this Section 10.4(b) apply to Losses arising out of or resulting from breaches
of any of the Fundamental Representations, which shall be subject to an
aggregate limitation of the Final Purchase Price as to all such breaches; and
provided further, that Seller’s aggregate liability to Purchaser Indemnified
Persons for breaches of the representations or warranties under Section 4.10
shall not exceed eighty percent (80%) of the Cap Amount, which when combined
with all other liabilities under Section 10.1(a)(i) shall not exceed $5,000,000.

 

(c)                                  No Purchaser Indemnified Person shall be
entitled to indemnification pursuant to Section 10.1(a)(i) or
Section 10.1(b)(ii) unless and until the aggregate Losses incurred by all
Purchaser Indemnified Persons in respect of all claims under
Section 10.1(a)(i) and Section 10.1(b)(ii) collectively exceed $250,000 (the
“Deductible”), whereupon Purchaser Indemnified Persons shall only be entitled to
indemnification hereunder (subject to the other provisions of this Article X)
from Seller for all such Losses incurred by Purchaser Indemnified Persons in
excess of the Deductible; provided, however, that in no event shall the
limitations set forth in this Section 10.4(c) apply to Losses arising out of or
resulting from breaches of any of the Fundamental Representations.

 

(d)                                 The amount of any Losses for which
indemnification is provided for under this Agreement shall be reduced by (i) any
insurance proceeds or other amounts actually recovered by the Indemnified Person
from third parties with respect to such Losses, and (ii) any Tax benefit
actually realized by the Indemnified Person from the incurrence or payment of
any such Losses (where “actually realized” for purposes of this
Section 10.4(d)(ii) includes such Tax benefit as calculated on a stand-alone
separate return basis for the Company).  In valuing a Loss, no adjustment shall
be made as a result of any

 

38

--------------------------------------------------------------------------------


 

multiple, increase factor, or any other premium over book value which may have
been paid by Purchaser for the Outstanding Stock whether or not such multiple,
increase factor or other premium had been used by Purchaser at the time of, or
in connection with, determining the purchase price for the Outstanding Stock.

 

(e)                                  The Indemnified Person agrees to take all
reasonable actions to mitigate all Losses and to timely make and diligently
pursue any claims for insurance, Tax benefits and/or other payments available
from third parties with respect to Losses for which it will seek indemnification
hereunder.  To the extent an Indemnifying Person indemnifies the Indemnified
Person with respect to any Loss that is later mitigated by any insurance, Tax
benefits and/or other payments from third parties, the amount of such mitigation
shall be returned to the Indemnifying Person.

 

(f)                                    The Indemnifying Person shall be
subrogated to the Indemnified Person’s rights of recovery to the extent of any
Losses satisfied by the Indemnifying Person. The Indemnified Person shall
execute and deliver such instruments and papers as are necessary to assign such
rights and assist in the exercise thereof, including access to the books and
records of the Company.

 

(g)                                 No claim for indemnification may be made by
a Purchaser Indemnified Person and no indemnification shall be required to the
extent that (i) the Losses sustained or incurred by such Purchaser Indemnified
Person for which indemnification is sought were accrued or included as current
liabilities for purposes of computing the Final Working Capital, or (ii) such
Losses are due to Purchaser or the Company filing a Tax Return, or taking a
position for Tax purposes, that is inconsistent with a position taken on a Tax
Return for a Pre-Closing Tax Period, unless the position taken by Purchaser or
the Company is required by any applicable Legal Requirement subject to the
consent of Seller that will not be unreasonably withheld or delayed.

 

(h)                                 Other than with respect to third-party
claims, neither Seller, on the one hand, nor Purchaser or Parent, on the other
hand, shall have any obligation to indemnify any other Party or their respective
Indemnified Persons from and against consequential damages, incidental damages,
indirect damages, punitive damages, diminution in value or lost profits;
provided, however, that any claim brought or asserted by any bona fide purchaser
of all or any portion of the Owned Real Property shall not be considered a
third-party claim.

 

(i)                                     The indemnification provisions provided
in this Article X are in addition to, and not in derogation of, any statutory,
equitable, or common law remedy that an Indemnified Person may have for breach
of any representation, warranty, covenant or agreement; provided, however, in
the absence of fraud, the limitations on rights of indemnification set forth in
this Article X shall apply to such remedies.  For the avoidance of doubt,
nothing contained in this Article X shall limit the rights, remedies or claims
of any Party with respect to any actual fraud or willful misconduct in
connection with the transaction contemplated by this Agreement by any Party
hereto.

 

(j)                                     Purchaser will have no liability to
Seller Indemnified Persons for indemnification (including costs incurred in the
defense of such claims) under Section 

 

39

--------------------------------------------------------------------------------


 

10.1(c)(i) unless and until the aggregate Losses incurred by all Seller
Indemnified Persons in respect of such claims collectively exceed $250,000,
whereupon Seller Indemnified Persons shall only be entitled to indemnification
hereunder (subject to the other provisions of Article X) from Purchaser for all
such Losses incurred by Seller Indemnified Persons in excess of such amount. 
Purchaser’s aggregate liability to Seller Indemnified Persons for
indemnification (including costs incurred in the defense of such claims) under
Section 10.1(c)(i) shall not exceed $5,000,000.

 

(k)                                  Subject to the limitations set forth in
this Article X, the amount of any Losses for which indemnification is provided
under Section 10.1(a)(i) of this Agreement with respect to any breach of
representations contained in Section 4.10, shall include those Losses incurred
by Purchaser Indemnified Parties with respect to any environmental
investigation, monitoring, cleanup, containment, restoration, removal or other
corrective or response action (collectively “Response Actions”) as the result of
a release of Hazardous Substances on or from the Owned Real Property, to the
extent such Response Action is required by Environmental Law for the continued
industrial use of the Owned Real Property; provided, however, that Seller shall
have no obligation to indemnify any Purchaser Indemnified Party with respect to
any Response Action arising from any conditions of contamination unless
identified through any environmental sampling or analysis by or on behalf of the
Company or any Purchaser Indemnified Party which is (i) affirmatively required
by Environmental Laws or (ii) reasonably necessary for the prudent environmental
management of the Owned Real Property, including the lawful conduct of a site
development or construction project, without regard to the availability of
indemnification hereunder.  The foregoing shall not restrict a prospective bona
fide purchaser of the Owned Real Property from performing a Phase II
Environmental Site Assessment of the Property (“Phase II ESA”); provided that
Seller shall have no obligation to indemnify any Purchaser Indemnified Party
with respect to any Response Action arising from conditions of contamination
identified through the Phase II ESA unless (i) all information and reports
concerning the environmental condition of the Owned Real Property in the
possession or control of Purchaser Indemnified Parties or the Company
(“Environmental Documents”) shall have been provided to the bona fide purchaser
prior to the Phase II ESA, and (ii) the scope of the bona fide purchaser’s Phase
II ESA shall have been reasonably related to areas of environmental concern
identified in the Environmental Documents or any Recognized Environmental
Condition identified in any Phase I Environmental Site Assessment prepared for
the bona fide purchaser in accordance with 40 CFR Part 312.  As used in this
Section 10.4(k), “Environmental Documents” shall consist of those documents
listed in Schedule 10.4(k); and “Recognized Environmental Conditions” shall have
the meaning set forth in ASTM E1527-05, Standard Practice for Phase I
Environmental Site Assessment Process.

 

Section 10.5                                Adjustments to Final Purchase
Price.  All payments under this Article X shall be treated as adjustments to the
Final Purchase Price, unless otherwise required by applicable Legal
Requirements.

 

40

--------------------------------------------------------------------------------


 

ARTICLE XI

 

TAX MATTERS

 

Section 11.1                                Tax Returns.

 

(a)                                  Seller shall prepare and cause to be filed
all Tax Returns of the Company for all Tax periods ending on or before the
Closing Date.  Seller shall deliver to Purchaser for its review a draft of each
Tax Return of the Company to be filed after the Closing Date that may give rise
to any Tax liability of the Company for which Seller is not liable under this
Agreement not fewer than sixty (60) days before the deadline for filing such Tax
Return, including extensions.  Purchaser shall notify Seller in writing if it
objects to any portion of the draft Tax Return within thirty (30) days after the
draft Tax Return is delivered to Purchaser.  If Seller does not receive a
written objection (specifying in detail the nature of such objection) by the end
of the thirty (30) day period, Seller may file the Tax Return and such Tax
Return shall be deemed final and binding as between the Parties.  If Purchaser
notifies Seller that it objects to any portion of the draft Tax Return
(specifying in detail the nature of such objection) on or before the end of the
thirty (30) day period, Purchaser and Seller shall attempt to mutually resolve
any disagreements in good faith regarding such draft Tax Return.  Any
disagreements regarding the draft Tax Returns that are not resolved within an
additional ten (10) day period by Seller and Purchaser shall be resolved by the
Designated Accounting Firm, whose decision shall be final and whose fees shall
be shared equally by Seller and Purchaser.  The Tax Returns that are subject to
any disagreement shall not be filed until such disagreement is resolved;
provided that if such Tax Returns must be filed in order to avoid a penalty,
such Tax Returns may be filed as prepared (with any changes to which Seller and
Purchaser agree prior to the date of filing reflected therein), and if further
changes are agreed upon or required by the Designated Accounting Firm, then
Seller shall amend such Tax Returns promptly to reflect such changes.  Purchaser
shall cause the Company to cooperate fully and promptly in connection with
Seller’s preparation of and the filing of all Tax Returns under this
Section 11.1(a).

 

(b)                                 Except as provided in Section 11.1(a),
Purchaser shall cause the Company to prepare and file all Tax Returns of the
Company due after the Closing Date.  Purchaser shall deliver to Seller for its
review a draft of each Tax Return of the Company to be filed after the Closing
Date that may give rise to any Tax liability of the Company for which Seller is
liable under this Agreement not fewer than sixty (60) days before the deadline
for filing such Tax Return, including extensions.  Seller shall notify Purchaser
in writing if it objects to any portion of the draft Tax Return within thirty
(30) days after the draft Tax Return is delivered to Seller.  If Purchaser does
not receive a written objection by the end of the thirty (30) day period,
Purchaser may file the Tax Return.  If Seller notifies Purchaser that it objects
to any portion of the draft Tax Return on or before the end of the thirty
(30) day period, Purchaser and Seller shall attempt to mutually resolve any
disagreements in good faith regarding such draft Tax Return.  Any disagreements
regarding the draft Tax Returns that are not resolved within an additional ten
(10) day period by Seller and Purchaser shall be resolved by the Designated
Accounting Firm, whose decision shall be final and whose fees shall be shared
equally by Seller and

 

41

--------------------------------------------------------------------------------


 

Purchaser.  The Tax Returns that are subject to any disagreement shall not be
filed until such disagreement is resolved; provided that if such Tax Returns
must be filed in order to avoid a penalty, such Tax Returns may be filed as
prepared (with any changes to which Seller and Purchaser agree prior to the date
of filing reflected therein), and if further changes are agreed upon or required
by the Designated Accounting Firm, then Purchaser shall amend such Tax Returns
promptly to reflect such changes.

 

Section 11.2                                Liability for Taxes.  Within thirty
(30) Business Days after Seller receives a written request from Purchaser,
Seller shall reimburse Purchaser or the Company for all Taxes of the Company for
any Pre-Closing Tax Period and for Seller’s portion (as determined under
Section 11.3) of all Taxes of the Company for any Tax period that begins before
the Closing Date and ends after the Closing Date (a “Straddle Period”) to the
extent such Taxes are not included as a current liability for purposes of
computing the Final Working Capital (but excluding any and all Taxes incurred by
the Company as a result of the Section 338 Election).  Purchaser shall be
responsible for all Taxes of the Company for any Post-Closing Tax Period and for
its portion (as determined under Section 11.3) of all Taxes of the Company for
any Straddle Period.

 

Section 11.3                                Apportionment of Taxes.

 

(a)                                  With respect to any Straddle Period, the
Taxes of the Company attributable to such Straddle Period shall be apportioned
between the portion of the Straddle Period that begins on the first day of the
Straddle Period and ends on the Closing Date (the “Pre-Closing Straddle
Period”), which portion shall be the responsibility of Seller (to the extent
provided in Section 11.2), and the portion of the Straddle Period that begins on
the day immediately following the Closing Date and ends on the last day of the
Straddle Period (the “Post-Closing Straddle Period”), which portion shall be the
responsibility of Purchaser.

 

(b)                                 In the case of income Taxes, sales and use
Taxes, and Taxes based on gross or net receipts or payments, the portion of the
Tax allocated to the Pre-Closing Straddle Period shall equal the amount that
would be payable if the Straddle Period ended on the last day of the Pre-Closing
Straddle Period by means of closing the books and records of the Company as of
the last day of the Pre-Closing Straddle Period; provided that all permitted
allowances, exemptions and deductions that are normally computed on the basis of
an entire year or period (such as depreciation and amortization deductions)
shall accrue on a daily basis and shall be allocated between the Pre-Closing
Straddle Period and the Post-Closing Straddle Period in proportion to the number
of days in each such period.  Taxes of the Company shall be calculated on a
stand-alone separate return basis.

 

(c)                                  In the case of Taxes not described in
Section 11.3(b), the portion of the Tax allocated to the Pre-Closing Straddle
Period shall equal the amount of Tax for the entire Straddle Period multiplied
by the ratio of the number of days during the Pre-Closing Straddle Period to the
number of days during the entire Straddle Period.

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 11.3, (i) any deductions for income Tax purposes that are
attributable to the payment of bonuses, other

 

42

--------------------------------------------------------------------------------


 

compensation, the write-off of capitalized financing fees and any other
deductions that arise on the Closing Date as a result of the transaction
contemplated by this Agreement, shall be taken into account in the Pre-Closing
Straddle Period and (ii) Seller shall be responsible for any Taxes of the
Company attributable to the deemed sale of assets under the Section 338
Election.

 

Section 11.4                                Cooperation.

 

(a)                                  In connection with the preparation of Tax
Returns, audit examinations, and any administrative or judicial proceedings
relating to the Taxes imposed on the Company for all Pre-Closing Tax Periods,
Purchaser and the Company, on the one hand, and Seller, on the other hand, shall
cooperate fully with each other, including furnishing or making available during
normal business hours records, personnel (as reasonably required), books of
account, powers of attorney or other materials necessary or helpful for the
preparation of such Tax Returns, the conduct of audit examinations or the
defense of claims by Governmental Entities as to the imposition of Taxes. 
Purchaser shall provide Seller, and Seller shall provide Purchaser, with the
information that each is respectively required to report under Section 6043A of
the Code.

 

(b)                                 Purchaser shall (i) retain all books and
records with respect to Tax matters pertinent to the Company relating to any
Pre-Closing Tax Period until the expiration of the statute of limitations
(including any extensions thereof) applicable to such taxable periods, and to
abide by all record retention agreements entered into with any taxing authority,
and (ii) to give to Seller reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if Seller so requests,
Purchaser will allow Seller to take possession of such books and records.

 

Section 11.5                                Tax Contests.

 

(a)                                  If any Governmental Entity issues to
Purchaser or the Company (i) a notice of its intent to audit, examine or conduct
another proceeding with respect to Taxes or Tax Returns of the Company for any
Pre-Closing Tax Period or (ii) a notice of deficiency, notice of reassessment,
proposed adjustment, assertion of claim or demand concerning Taxes or Tax
Returns of the Company for any Pre-Closing Tax Period (each, a “Tax Claim”),
Purchaser shall notify Seller of the receipt of such communication from the
Governmental Entity and shall deliver a copy of any such written communication
to Seller within five (5) Business Days after receiving such Tax Claim.

 

(b)                                 Purchaser and the Company shall control any
proceeding relating to any Tax Claim with respect to Taxes or Tax Returns of the
Company (a “Tax Contest”); provided that (i) Seller shall have the right to
participate in any such Tax Contest to the extent it relates to Taxes or a Tax
Return for a Pre-Closing Tax Period and in such case Purchaser and the Company
shall promptly provide Seller with copies of all written communications relating
to the Tax Contest, (ii) Purchaser shall keep Seller informed on a timely basis
regarding the progress of any Tax Contest and consult with Seller with respect
to any issue relating to such Tax Contest that could affect Seller, and
(iii) Purchaser and the Company shall not settle or otherwise resolve any Tax
Contest (or any issue raised in any Tax Contest) if such settlement or other
resolution relates to Taxes

 

43

--------------------------------------------------------------------------------


 

for which Seller is liable under this Agreement without the prior written
consent of Seller (which shall not be unreasonably withheld, conditioned or
delayed).

 

(c)                                  At the request of Seller, Purchaser and the
Company shall settle any issue related to Taxes for any Pre-Closing Tax Period
on terms acceptable to Seller and the applicable Governmental Entity; provided
that (i) Seller shall pay when due all Taxes (and other amounts) for which
Seller is liable under this Agreement as a result of such settlement, and
(ii) the settlement would not result in Purchaser or the Company paying any
increased Taxes for which Seller is not required to fully indemnify Purchaser or
the Company under this Agreement.

 

Section 11.6                                Amended Tax Returns.  Purchaser
shall not file or cause to be filed any amended Tax Returns covering any period
or adjusting any Taxes for a period that includes any Pre-Closing Tax Period
without the prior written consent of Seller, which consent may not be
unreasonably conditioned, withheld or delayed.  Purchaser shall not take and
shall not cause or permit the Company to take any action that could increase the
liability of Seller for Taxes under this Agreement or otherwise without the
prior written consent of Seller, which consent shall not be unreasonably
withheld or delayed.

 

Section 11.7                                Tax Refunds.  Purchaser and the
Company shall cooperate with Seller in obtaining any Tax refunds for any
Pre-Closing Tax Periods.  Any refunds for Taxes of the Company for Pre-Closing
Tax Periods shall be the property of Seller.  If Purchaser or the Company
receives a refund of Taxes that is the property of Seller, Purchaser shall pay
the full amount of the refund to Seller within ten (10) Business Days of the
receipt of the refund.

 

Section 11.8                                338(h)(10) Election.

 

(a)                                  Seller and Purchaser shall jointly elect
under Section 338(h)(10) of the Code with respect to the purchase of the
Outstanding Stock, on IRS Form 8023 or in such other manner as may be required
by the IRS, and shall jointly make an election in the manner required under any
analogous provisions of state, local, or foreign law (collectively, the
“Section 338 Election”).

 

(b)                                 Seller, with the assistance and cooperation
of Purchaser, shall prepare IRS Form 8023 and all requisite attachments thereto
(and all forms under analogous provisions of state, local, or foreign law) in
accordance with Tax laws. Seller shall deliver such forms and attachments to
Purchaser within thirty (30) days after the Closing Date or at least sixty (60)
days prior to the due date for filing, whichever is the earlier date.  Purchaser
shall execute and return such completed forms and attachments to Seller.

 

(c)                                  Within ninety (90) days after the Final
Purchase Price is finalized under Section 2.4, Seller shall prepare and deliver
to Purchaser schedules (the “Allocation Schedule”) allocating the aggregate
deemed sales price (as defined in Treasury Regulation Section 1.338-4) among the
assets of the Company.  The Allocation Schedule shall be prepared in accordance
with Section 338(h)(10) of the Code and the Treasury Regulations thereunder. 
The Allocation Schedule shall be deemed to be accepted by and shall be
conclusive and binding on Purchaser unless, within thirty (30) days after the
Allocation Schedule is delivered to Purchaser, Purchaser delivers a written
notice to

 

44

--------------------------------------------------------------------------------


 

Seller stating each and every item to which Purchaser objects (it being
understood that any amounts not so disputed shall be final and binding).  If a
change proposed by Purchaser is disputed by Seller, then Seller and Purchaser
shall negotiate in good faith to resolve such dispute.  If, after a period of
thirty (30) days following the date on which Purchaser gives Seller notice of
any such proposed change, any such proposed change still remains disputed, then
a determination regarding the disputed item(s) shall be made by the Designated
Accounting Firm, whose decision shall be final and whose fees shall be shared
equally by Seller and Purchaser. Promptly upon receiving the final Allocation
Schedule, Purchaser and Seller shall return an executed copy thereof to the
other such party.

 

(d)                                 Purchaser and Seller shall file (or cause to
be filed) all federal, state and local income Tax Returns in accordance with the
Allocation Schedule, and shall take no position contrary thereto or inconsistent
therewith (including, without limitation, in any amended Tax Return or claim for
refund, any examination or audit by any Governmental Entity, or any other
proceeding), except to the extent otherwise required by any Legal Requirement
and after written notice thereof to the other such Party.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.1                                Transaction Expenses; Transfer
Taxes.

 

(a)                                  Purchaser shall bear all fees and expenses
incurred by Purchaser and its Affiliates and representatives in connection with
the negotiation and execution of this Agreement and each other agreement,
document and instrument contemplated by this Agreement and the consummation of
the transaction contemplated hereby and thereby. Seller shall bear all fees and
expenses incurred by Seller or the Company prior to Closing in connection with
the negotiation and execution of this Agreement and each other agreement,
document and instrument contemplated by this Agreement and the consummation of
the transaction contemplated hereby and thereby.

 

(b)                                 All sales, use, gross receipts, transfer,
intangible, recordation, documentary stamp or similar Taxes or charges of any
nature whatsoever (including any penalties and interest) (collectively,
“Transfer Taxes”), applicable to, or resulting from, the transaction
contemplated by this Agreement, if any, shall be paid by Purchaser when due, and
Purchaser shall, at its own expense, file all necessary Tax Returns and other
documentation with respect to all such Transfer Taxes and, if required by
applicable Legal Requirements, Seller will, and will cause its Affiliates to,
join in the execution of any such Tax Returns and other documentation.

 

Section 12.2                                Amendments and Waivers.  This
Agreement may be amended or modified only by a written agreement executed by
each of the Company, Seller and Purchaser. Any right, power or privilege under
this Agreement may be waived only in a writing executed by the Party having such
right, power or privilege.  No other course of dealing between or among any of
the Parties or any delay in exercising any rights pursuant to this Agreement
shall operate as a waiver of any rights of any Party.

 

45

--------------------------------------------------------------------------------


 

Section 12.3                                Entire Agreement.  This Agreement,
together with the Confidentiality Agreement, the Access Agreement, the Customer
Survey Agreement and the other agreements referred to herein, constitute the
entire agreement among the Parties with respect to the matters covered hereby
and supersedes all previous written, oral or implied understandings among the
Parties with respect to such matters.

 

Section 12.4                                Successors and Assigns.  Except as
otherwise expressly provided in this Agreement, all covenants and agreements set
forth in this Agreement by or on behalf of the Parties shall bind and inure to
the benefit of the respective successors and permitted assigns of the Parties,
whether so expressed or not, except that neither this Agreement nor any of the
rights, interests or obligations hereunder may be assigned by Purchaser or
Seller without the prior written consent of the other Party, except that
Purchaser may assign this Agreement and its rights, interests and obligations
hereunder to one of its Affiliates; provided, however, that notwithstanding any
such assignment, Purchaser and Parent shall remain liable to Seller for all of
their respective obligations arising hereunder.

 

Section 12.5                                Governing Law; Consent to
Jurisdiction; Venue; Waiver of Jury Trial.  THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF DELAWARE FOR
CONTRACTS ENTERED INTO AND TO BE PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT
TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.  THE PARTIES HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS
WITHIN TULSA, OKLAHOMA, OVER ANY DISPUTE ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTION CONTEMPLATED HEREBY AND EACH PARTY HEREBY
IRREVOCABLY CONSENTS TO THE JURISDICTION OF SUCH COURTS IN ANY ACTION OR
PROCEEDING IN RESPECT OF SUCH DISPUTE. THE PARTIES HEREBY IRREVOCABLY WAIVE ANY
OBJECTION OF VENUE LAID THEREIN.  THE PARTIES AGREE TO ACCEPT SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER INITIAL PLEADING MADE IN THE MANNER PROVIDED FOR THE
GIVING OF NOTICES IN THIS AGREEMENT. NOTHING IN THIS SECTION 12.5 HOWEVER, SHALL
AFFECT THE RIGHT OF ANY PARTY TO SERVE SUCH SUMMONS, COMPLAINT OR INITIAL
PLEADING IN ANY OTHER MANNER PERMITTED BY LAW. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 12.6                                Notices.  All demands, notices,
communications and reports provided for in this Agreement shall be in writing
and shall be either sent by facsimile with confirmation to the number specified
below or personally delivered or sent by reputable overnight courier service
(delivery charges prepaid) as follows:

 

46

--------------------------------------------------------------------------------


 

(a)                                  If to Purchaser or to the Company after the
Closing to:

 

Tulsa Winch, Inc.
11135 S. James Ave., P.O. Box 1130
Jenks, Oklahoma 74037-1130
Attention: Mr. Steve Oden
Tel: (918) 298-8312
Fax: (918) 298-8300
Email: soden@team-twg.com

 

 

 

If to Parent:

 

Dover Industrial Products, Inc.
3005 Highland Parkway, Suite 200
Downers Grove, IL 60515
Attention: Mr. Robert Scheuer
Tel: (630) 743-2609
Fax: (630) 743-2674
Email: rfs@doverip.com

 

 

 

with a copy (not constituting notice) to:



 

Conner & Winters, LLP
4000 One Williams Center
Tulsa, Oklahoma 74172
Attention: Mr. R. Kevin Redwine
Tel: (918) 586-8540
Fax: (918) 586-8640
Email: kredwine@cwlaw.com

 

 

 

(b)                                 If to Seller, or to the Company prior to the
Closing to:

 

Blount, Inc.
4909 SE International Way
Portland, Oregon 97222-4679
Attention: Mr. Dick Irving
Tel: (503) 653-4569
Fax: (503) 789-2027
Email: rhi@blount.com

 

 

 

with a copy (not constituting notice) to:



 

DLA Piper LLP (US)
203 North LaSalle Street
Suite 1900
Chicago, Illinois 60601
Attention: Stephen A. Landsman
Tel: (312) 368-4050
Fax: (312) 630-6330
Email: stephen.landsman@dlapiper.com

 

or to such other address or fax or telecopy number as such Party may hereafter
specify for the purpose by notice given to the other Parties in accordance with
this Section 12.6. Each such notice, request or other communication shall be
effective (a) if given by facsimile, when such facsimile is transmitted to the
facsimile number specified in this Section 12.6 and the appropriate facsimile
confirmation is received, (b) if by overnight delivery service, with proof of
delivery,

 

47

--------------------------------------------------------------------------------


 

the next Business Day, or (c) if delivered personally, when delivered at the
address specified in this Section 12.6.

 

Section 12.7                                Time of the Essence.  Time is of the
essence in this Agreement.  If the date specified for giving any notice or
taking any action is not a Business Day (or if the period during which any
notice is required to be given or any action taken expires on a date which is
not a Business Day), then the date for giving such notice or taking such action
(and the expiration date of such period during which notice is required to be
given or action taken) shall be the next date which is a Business Day.

 

Section 12.8                                Schedules.  The schedules to this
Agreement constitute a part of this Agreement and are incorporated into this
Agreement for all purposes as if fully set forth herein. Any disclosure made in
any schedule to this Agreement shall be deemed to be disclosures made with
respect to all representations, warrants, covenants and schedules contained in
this Agreement, regardless of whether or not a specific cross reference is made
thereto. The disclosure of any item or matter in any schedule hereto shall not
be taken as an indication of the materiality thereof or the level of materiality
that is applicable to any representation or warranty set forth herein.

 

Section 12.9                                Counterparts.  The Parties may
execute this Agreement in multiple counterparts, each of which will be deemed an
original and all of which, when taken together, will constitute one and the same
agreement.  The Parties may deliver executed signature pages to this Agreement
by facsimile or e-mail transmission.  No Party may raise (a) the use of a
facsimile or e-mail transmission to deliver a signature, or (b) the fact that
any signature, agreement or instrument was signed and subsequently transmitted
or communicated through the use of a facsimile or e-mail transmission as a
defense to the formation or enforceability of a contract, and each Party forever
waives any such defense.

 

Section 12.10                          No Third-Party Beneficiaries.  Except as
otherwise expressly provided in this Agreement, no Person which is not a Party
shall have any right or obligation pursuant to this Agreement, including,
without limitation, any subsequent purchaser of the Owned Real Property.

 

Section 12.11                          No Strict Construction.  The Parties
acknowledge that this Agreement has been prepared jointly by the Parties, and
shall not be strictly construed against any Party.

 

Section 12.12                          Headings.  The headings used in this
Agreement are for the purpose of reference only and shall not affect the meaning
or interpretation of any provision of this Agreement.

 

* * * * *

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement as
of the date first written above.

 

 

PURCHASER:

 

 

 

TULSA WINCH, INC.

 

 

 

By:

/s/ Steve Oden

 

Name:

Steve Oden

 

Title:

President

 

 

 

 

 

SELLER:

 

 

 

BLOUNT, INC.

 

 

 

 

 

By:

/s/ Richard H. Irving, III

 

Name:

Richard H. Irving, III

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

And, solely for the purposes set forth in Article V, Article VI, Article X and
Article XII:

 

 

 

 

 

PARENT:

 

 

 

DOVER INDUSTRIAL PRODUCTS, INC.

 

 

 

 

 

By:

/s/Thomas W. Giacomini

 

Name:

Thomas W. Giacomini

 

Title:

President

 

SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

 

Seller’s Retained Liabilities

 

Seller will retain liability for:

 

1.                                       All Benefit Plans set forth on Schedule
4.13 and marked with an asterisk (*);

 

2.                                       Litigation relating to the matter
entitled Wayne Paul Duncan and Belinda Duncan v. Chevron U.S.A., Inc. et al.,
United States District Court of Eastern District of Louisiana, Case
No. 2:10-cv-00298 and, in the event of a dismissal, consolidation or separate
filing of such matter, any case filed or re-filed by solely the same plaintiffs
or their estates related to the events described in such litigation; and

 

3.                                       Litigation relating to the matter
entitled Gerald Delacerda and Karen Delacerda v. Chevron U.S.A., Inc. et al.,
United States District Court of Eastern District of Louisiana, Case
No. 2:10-cv-01455 and, in the event of a dismissal, consolidation or separate
filing of such matter, any case filed or re-filed by solely the same plaintiffs
or their estates related to the events described in such litigation.

 

--------------------------------------------------------------------------------


 

Schedule 1.1(b)

 

Working Capital Schedule

 

Gear Products, Inc.

Working Capital Schedule

 

1

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULE TO

 

STOCK PURCHASE AGREEMENT

 

 

By and among

 

 

TULSA WINCH, INC.,

 

BLOUNT, INC.

 

AND

 

DOVER INDUSTRIAL PRODUCTS, INC.

 

 

Dated as of September 30, 2010

 

 

 

1

--------------------------------------------------------------------------------


 

INTRODUCTION

 

Reference is made to the Stock Purchase Agreement dated as of September 30, 2010
(the “Agreement”), by and among Tulsa Winch, Inc., a Delaware corporation
(“Purchaser”), Blount, Inc., a Delaware corporation (“Seller”), and, solely for
the purposes set forth in Article V, Article VI, Article X and Article XII of
the Agreement Dover Industrial Products, Inc., a Delaware corporation
(“Parent”).  Purchaser, Seller and Parent are each sometimes referred to herein
as a “Party” and, collectively, as the “Parties.”  Terms used herein and not
otherwise defined shall have the respective meanings ascribed to such terms in
the Agreement.

 

This Disclosure Schedule (including all of the individual Schedules comprising
this Disclosure Schedule) is qualified in its entirety by reference to specific
provisions of the Agreement, and is not intended to constitute, and shall not be
construed as constituting, representations or warranties of Seller or the
Company except as and to the extent provided in the Agreement.  Matters
reflected in this Disclosure Schedule are not necessarily limited to matters
required by the Agreement to be reflected in the Disclosure Schedule. Such
additional matters are set forth for information purposes and do not necessarily
include other matters of a similar nature.  The provision of an item in this
Disclosure Schedule as an exception to a representation or warranty in the
Agreement will not, by itself, be deemed an admission by Seller or the Company
that such item is material, that such item is reasonably likely to result in a
Material Adverse Effect, that such item is outside the ordinary course of
business, or that such item was required to be disclosed herein.  Except for
purposes of disclosure to the Purchaser, no reference in this Disclosure
Schedule to any agreement or document shall be construed as an admission or
indication to any Person that is not a party to the Agreement that such
agreement or document is enforceable or currently in effect or that there are
any obligations remaining to be performed or any rights that may be exercised
under such agreement or document.  No disclosure in this Disclosure Schedule
relating to any possible breach or violation of any agreement, law or regulation
shall be construed as an admission that any such breach or violation exists or
has actually occurred.  The disclosures in any section or subsection of this
Disclosure Schedule shall qualify other sections and subsections in this
Disclosure Schedule to the extent it is obvious and apparent on its face. 
Headings have been inserted on the Schedules comprising this Disclosure Schedule
for convenience of reference only and shall to no extent have the effect of
amending or changing the express description of the Sections as set forth in the
Agreement.  The information contained herein is in all events subject to the
Confidentiality Agreement.

 

2

--------------------------------------------------------------------------------


 

Schedule 4.2                                         Approvals and Consents

 

None.

 

3

--------------------------------------------------------------------------------


 

Schedule 4.3(d)                                    Outstanding Indebtedness

 

Company is included as a guarantor under the Seller’s credit agreement with
General Electric Capital Corporation, but Company will be removed as a guarantor
at Closing.

 

4

--------------------------------------------------------------------------------


 

Schedule 4.4                                         Financial Statements

 

5

--------------------------------------------------------------------------------


 

 

Schedule 4.5                                         Events Subsequent to
Reference Balance Sheet

 

None.

 

6

--------------------------------------------------------------------------------


 

Schedule 4.6                                         Title to Assets

 

None.

 

7

--------------------------------------------------------------------------------


 

Schedule 4.7                                         Compliance with Laws

 

None.

 

8

--------------------------------------------------------------------------------


 

Schedule 4.8                                         Litigation

 

Name

 

Jurisdiction

 

Type

 

Description

ENERGY CRANES/ CHEVRON

 

LOUISIANA

 

PERSONAL INJURY

 

ON 10/4/09 A SWING BOX ASSEMBLY FAILED ON A CRANE MANUFACTURED BY GEAR.

 

 

 

 

 

 

 

DELACERDA, GERALD

 

GULF OF MEXICO

 

PERSONAL INJURY

 

DELACERDA WAS EMPLOYED BY CORRPRO COMPANIES AS AN INSPECTOR TO WORK ON AN OIL
AND GAS PRODUCTION PLATFORM OWNED AND OPERATED BY CHEVRON, U.S.A., INC. WHILE
BEING LIFTED BY A CRANE ON THE PLATFORM FROM A VESSEL, ON 10/4/09 THE CRANE
FAILED AND THE PERSONNEL BASKET STRUCK A LEG OF THE PLATFORM. DELACERDA FELL
70-80 FEET INTO THE WATER. DELACERDA ALLEGES INJURIES TO HIS LOW BACK, HEAD,
NECK. SUED CHEVRON. HE IS EXPECTED TO AMEND TO ADD GEAR, MANUFACTURER OF THE
SWING GEAR BOX, AND SPARROWS, MANUFACTURER OF THE CRANE. THE SHAFT IN THE GEAR
BOX BROKE. IT WAS ORIGINALLY SOLD BY GEAR TO THE CRANE MANUFACTURER TITAN IN
1992. SPARROWS IS THE NEW NAME FOR A SUCCESSOR OF TITAN.

 

 

 

 

 

 

 

DUNCAN, WAYNE

 

GULF OF MEXICO

 

PERSONAL INJURY

 

DUNCAN WAS EMPLOYED BY WAVELAND SERVICES, INC. AS A BLASTER/PAINTER TO WORK ON
AN OIL AND GAS PLATFORM OWNED AND OPERATED BY CHEVRON, U.S.A., INC. WHILE BEING
LIFTED BY A CRANE ON THE PLATFORM FROM A VESSEL, ON 10/4/09 THE CRANE FAILED AND
THE PERSONNEL BASKET STRUCK A LEG OF THE PLATFORM. DUNCAN ALLEGES INJURIES TO
HIS BACK AND NECK. SUED CHEVRON. AMENDED COMPLAINT TO ADD SPARROWS CRANE LTD.
AND SPARROWS OFFSHORE GROUP LTD. AS MANUFACTURER OF CRANE AND GEAR AS
MANUFACTURER OF SWING GEAR BOX. THE SHAFT IN THE GEAR BOX BROKE. IT WAS
ORIGINALLY SOLD BY GEAR TO THE CRANE MANUFACTURE TITAN IN 1992. SPARROWS IS NEW
NAME FOR A SUCCESSOR OF TITAN.

 

9

--------------------------------------------------------------------------------


 

Schedule 4.9                                         Tax Matters

 

(b)  On December 16, 2009, GPI entered into an agreement with the Iowa
Department of Revenue resolving any income tax liabilities for taxable years or
periods ending prior to and including the period ending December 31, 2008. 
Also, the Illinois Department of Revenue has notified the Company that it had
not received the state withholding taxes for the Company during the second
quarter.  The taxes were paid by the Company to the automatic data processing
vendor (“ADP”) but were not paid to the Illinois Department of Revenue.

 

(g)  Seller entered into a Statute of Limitation extension agreement with the
IRS that runs through September 17, 2010 affecting the December 31, 2002,
December 31, 2004 and December 31, 2005 calendar years.

 

10

--------------------------------------------------------------------------------


 

Schedule 4.10                                      Environmental Matters

 

(a)  Purchaser conducted a Phase II investigation on the Owned Property during
the due diligence period.  The limited Phase II investigation data provided to
Company indicated the potential presence of total petroleum hydrocarbon
contamination beneath the waste oil and chip storage shed located to the
southeast outside the main manufacturing building.  The potentially contaminated
area may also have an Underground Storage Tank (“UST”) as defined by
Environmental Laws, which was not registered as such by GPI.  Subsequently, GPI
did not comply with any reporting requirements that may have been applicable to
a UST.

 

Also, the facility on the Owned Real Property may require disclosures, updates
or modifications relating to asbestos-containing products, Spill Prevention and
Control Countermeasures and waste from its air compressors.

 

(c)  In addition to those items listed in subsection (a) above, in 1991 a diesel
spill occurred on the Owned Real Property as a result of a third party’s
tractor-trailer.  On October 12, 1992, Gear obtained a “no further action”
letter regarding known soil contamination related to a product drum storage area
that was remediated. In February 25, 1993, Gear received a “no further action”
letter regarding a waste oil trench and sump system that was remediated.

 

(f)  Gear was a named third party in the Sand Springs Petrochemical Complex
Superfund Site.

 

(g) See response to (a) above.

 

11

--------------------------------------------------------------------------------


 

Schedule 4.11                                      Intellectual Property

 

Registered Marks

 

Mark

 

Registration Number

 

Date

DESIGN GEAR IN A PARALLELOGRAM

 

2,353,146

 

5/30/2000

 

Domain Name

“gearproducts.com”

 

Domain Registration with Go Daddy

 

Domain Registration with Network Solutions

 

12

--------------------------------------------------------------------------------


 

Schedule 4.12                                      Owned Real Property

 

(a)  1111 North 161st East Avenue, Tulsa Oklahoma, 74116.

 

(d)  Gear has allowed a neighbor’s horses to graze on the Owned Real Property.

 

13

--------------------------------------------------------------------------------


 

Schedule 4.13                                        Employee Benefits

 

(a)  Company’s employees are provided the opportunity to participate certain
benefits offered either by Seller or the Company either pursuant to Plans or
Policies:

 

PLANS

 

The Blount 401(k) Retirement Savings Plan*

Blount International, Inc. Supplemental Retirement Plan*

Blount Annual Incentive Plan*

Blount Executive Management Annual Incentive Plan*

Blount International, Inc. 2006 Equity Incentive Plan*

Blount Welfare Benefit Plan for Retired Employees (not Medicare eligible)*

Medical Plan for Retirees Under Age 65

Medical Plan for Retirees Eligible for Medicare

Kaiser Medical Plan Option for Retirees located at Int’l Way/Ptd

Life Insurance

The Blount Retirement Plan*

Blount Senior Management Severance Plan*

Blount Welfare Benefit Plan for Active Employees*

Delta Dental

Flexible Benefits

Highmark Medical

Highmark Benefits Administrator

·Vision

Kaiser

·Medical

·Dental

Oregon Dental Service

Prudential

·Life

·Accidental Death and Disability

·Optional Life

·Voluntary Accidental Death and Disability,

UNUM Disability

·Short Term Disability (ASO Only)

Takeover Long Term Disability (ASO Only)

UNUM Long Term Disability

Zurich Business Travel Accident

Cascade Center EAP

 

POLICIES

 

Leave of Absence Policy

Contributions Policy

Credit Union Policy

Emergency Business Closure Policy

Educational Assistance Policy

Holidays Policy

Length of Service Credits Policy

Moving Expenses — New Employees Policy

Moving Expenses — Transferred Employees Policy

Overtime Policy

Severance Pay Policy

Sick Leave Policy

STD and LTD Policy

 

14

--------------------------------------------------------------------------------


 

Vacation Policy

 

--------------------------------------------------------------------------------

* Seller will retain liability for the Plans set forth on this schedule
4.13(a) marked with an asterisk (*).

 

(e) The Department of Labor conducted an audit of Blount’s Retirement Plan in
August of 2008, which is now closed with no material findings.

 

15

--------------------------------------------------------------------------------

 


 

Schedule 4.14                                      Material Contracts

 

(a) through (l)

 

Third Party to Agreement

 

Type

 

Entered Into

Great America Leasing Corporation

 

Copier Lease

 

1-9-09

Drake Systems, Inc.

 

Copier Lease

 

5-21-10

JDH Pacific, Inc.

 

Supplier Agreement

 

7-9-03

UniFirst Corporation [Uniform Agreement]

 

Services Agreement

 

5-28-10

CoxCom, Inc., Cox Oklahoma Telecom, LLC

 

Services Agreement

 

1-9-09

Vault Management Incorporated

 

Management Agreement

 

9-25-07

UniFirst Corporation [Floor Mat Agreement]

 

Services Agreement

 

5-28-10

MAPICS, Inc.

 

License Agreement

 

4-25-05

Infor Global Solutions

 

Maintenance Invoice

 

2-22-10

O.M.E. Corporation

 

Maintenance Agreement

 

2-8-06

 

(f)  The Company ordered a New Induction Hardening Machine via purchase order on
December 17, 2009 for $535,000.  The company paid $214,000 down (on December 17,
2009) and $267,500 is due prior to shipment and $53,500 is due upon successful
start up (not to exceed 60 days from shipment).

 

16

--------------------------------------------------------------------------------


 

Schedule 4.16                                      Insurance

 

Insurer

 

Type

 

Coverage

Lexington Ins. Co.

 

General Liability

 

$2M General Aggregate

Lexington Ins. Co.

 

Umbrella Liability (Primary)

 

$25M General Aggregate

ARCH Ins. Co/Swett & Crawford

 

Umbrella Liability (Excess)

 

$25M Excess of $25M

Great American/Swett & Crawford

 

Umbrella Liability (Excess)

 

$25M Excess of $50M

Liberty Mutual Fire Ins. Co

 

Automobile

 

$1M Combined Single

Federal Insurance Company (Chubb)

 

Business Travel Accident

 

$250,000 Principal Sum

AXIS Ins.Co./Media Prof. Ins.

 

Media Liability

 

$5M Each Loss

Liberty Mutual Ins. Co.

 

Workers’ Compensation - Deductible

 

$1M Per Accident

Federal Ins. Co. (Chubb)

 

Directors & Officers Liability (Primary) and Executive Risk

 

$15 Each Claim

ACE American Ins. Co.

 

Directors & Officers Liability (Excess)

 

$10M Excess of $15M

National Union Fire Inc. Co of Pittsburgh, PA (Chartis)

 

Directors & Officers Liability (Excess - Side A DIC)

 

$5M Excess of $25M

FM Global

 

Property

 

$772,447,000

Federal Insurance Co. (Chubb)

 

Cargo

 

$2M Per Occurrence

 

Gear also provides its own Flood Insurance through Selective Insurance Company
of Southeast covering up to $500,000 for the building and $500,000 for the
contents in the building.

 

17

--------------------------------------------------------------------------------


 

Schedule 4.17                                      Affiliate Transactions

 

None.

 

18

--------------------------------------------------------------------------------


 

Schedule 4.18                                      Licenses and Permits

 

Air Emissions Inventory Turnaround

Oklahoma Manufacturer Sales Tax Exemption Permit

Storm Water Discharge Permit

 

19

--------------------------------------------------------------------------------


 

Schedule 4.19                                      Customers and Suppliers

 

Top 10 Customers by sales percentage (Through June 2010)

 

ALTEC INDUSTRIES, INC.

CAT FOREST PRODUCTS

IOWA MOLD TOOLING

BRODERSON MANUFACTURING

TIME MFG. CO.

STELLAR INDUSTRIES, INC.

HYDRADYNE HYD.

ATLAS COPCO

BADGER EQUIPMENT CO

EQUIPMENT TECH INC

 

Top 10 Customers by sales percentage for Calendar Year 2009

 

ALTEC INDUSTRIES, INC.

IOWA MOLD TOOLING

BRODERSON MANUFACTURING

TIME MFG. CO.

CAT FOREST PRODUCTS (1)

MANITEX, INC.

STELLAR INDUSTRIES, INC.

TEREX UTILITIES (TELELECT)

EQUIPMENT TECH INC

BADGER EQUIPMENT CO

 

Top 10 Vendors by purchases (Through June 2010)

 

JDH PACIFIC, INC.

McINNES STEEL COMPANY

G&S FOUNDRY & MFG. CO.

HONGTENG HEAVY EQUIPMENT INDUSTRIES LTD.

METALTEK INTERNATIONAL

FRISA

SPECIAL METALS, INC.

FOUR STATE INDUSTRIAL SUPPLY

GLEASON CUTTING TOOLS

AFS LOGISTICS INC

 

Top 10 Vendors by purchases for Calendar Year2009

 

JDH PACIFIC, INC.

G&S FOUNDRY & MFG. CO.

McINNES STEEL COMPANY

DIXIE MACHINERY, INC.

INDUCTOHEAT

FRISA

SPECIAL METALS, INC.

FOUR STATE INDUSTRIAL SUPPLY

ACCURATE SPECIALTIES INC.

GLEASON CUTTING TOOLS

 

20

--------------------------------------------------------------------------------


 

Schedule 4.21                                      Accounts Receivable

 

The Company’s balance sheet reflects an amount described as “Interco advances”
within the Company’s Shareholders equity section, which will be settled and
released between the Seller and the Company immediately prior to closing. 
Following Closing, the amount reflected in the balance sheet will not be a valid
receivable of the Company.

 

21

--------------------------------------------------------------------------------


 

Schedule 4.22                                      Powers of Attorney;
Authorized Signatories

 

(b)

 

Bank of Oklahoma (Payroll)

 

207916218

 

Wendy J. Gilligan

Timothy D. Simmons

William C. Alford

Bank of America (Disbursement)

 

003299809196

 

Wendy J. Gilligan

Timothy D. Simmons

William C. Alford

Bank of America (Lockbox)

 

003284002880

 

Wendy J. Gilligan

 

22

--------------------------------------------------------------------------------


 

Schedule 4.23                                      Product Warranties

 

Gear Products, Inc. and Altec Industries, Inc. letter Warranty Agreement dated
November 8, 2007.

 

In addition to the Warranty provided to Altec, the Company issues the following
general limited warranty regarding its products:

 

“GEAR PRODUCTS, INC. (“GPI”) warrants each new product to be free from defects
in material and workmanship for a period on one (1) year from date of shipment
by GPI’s factory when properly installed and maintained in an application
consistent with its intended normal use.  However, each GPI Gear Box which
remains unused for a period of one hundred eighty (180) days after date of
shipment by GPI’s factory will not be warranted for leakage due to seal aging.

 

No product will be eligible for warranty if rust or corrosion has started on
internal surfaces due to lack of lubrication in the assemblies.  Otherwise,
should any product be found under normal use and service during the warranty
period to be defective, GPI will, at its option, repair or replace such product
f.o.b. Tulsa, Oklahoma, provided such product is returned to the location
designated by GPI, freight prepaid, and inspection by GPI establishes the defect
to the satisfaction of GPI.  Any replacement provided under this warranty will
be warranted for the remainder of the warranty period applicable to the product
in which it is installed or which it replaces.

 

This warranty shall not apply to a product upon which repairs or alterations
have been made, unless authorized by GPI, or to a product which has been
misused, neglected, improperly maintained or incorrectly installed; nor shall
this warranty apply to any product manufactured in accordance with
specifications of buyer, and GPI shall have no responsibility or liability for
such product.

 

Buyer’s remedy under this warranty is exclusive and is limited to repair or
replacement as provided herein.  GPI shall not in any event be liable for
consequential or incidental damages, regardless of whether such damages arise
from contract or tort, including negligence, nor shall GPI be held liable for
any expenses, attorneys’ fees or delay caused by defective material or
workmanship.  No allowance will be made for repairs, replacements or alterations
unless made with the written consent of GPI.

 

THIS WARRANTY IS EXPRESSLY IN LIEU OF ANY OTHER WARRANTIES, WHETHER WRITTEN OR
ORAL, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.”

 

23

--------------------------------------------------------------------------------


 

Schedule 5.3                                         Purchaser Consents

 

None.

 

24

--------------------------------------------------------------------------------


 

Schedule 5.5                                         Parent Financial Statements

 

25

--------------------------------------------------------------------------------


 

Schedule 6.2(b)                                    Existing Contracts Mandating
Payments to Employees

 

None.

 

26

--------------------------------------------------------------------------------


 

Schedule 7.2(d)                                    Required Consents

 

None.

 

27

--------------------------------------------------------------------------------


 

Schedule 7.2(e)                                    Agreements to be Terminated

 

None.

 

28

--------------------------------------------------------------------------------


 

Schedule 10.4(k)                                 Environmental Documents

 

Oklahoma Department of Environmental Quality Annual Comprehensive Site
Compliance Evaluation Report for Industrial Facilities, April 2, 2007

Storm Water Discharge Permit, March 7, 2007

Tier II File Submission Receipt, February 8, 2010

Generator Waste Profile Sheet, April 15, 2004

2009 Air Emissions Inventory Turnaround Document

1991 Air Monitoring Program

1991 Diesel Fuel Spill at Gear

1991 Environmental Review

1991 Medical Surveillance Program

1991 Paint Booth Water Curtain Sampling and Evaluation Steam Cleaning Effluent
Sampling and Evaluation

1991 Remedial Action Plan

1991 Remediation Plan Progress Report

1991 Transportation of Waste Materials

1992 Closure of the Product Drum Storage Area

1992 Draft Hazard Communication Program

1992 Medical Surveillance Program for Lead Exposure

1992 OSHA programs

1992 Product Drum Storage Area Closure Approval

1992 Product Drum Storage Area letter, October 12, 1992

1992 Product Storage Areas Closure Report

1992 Shop Area Sumps letter, February 11, 1992

Summons and Complaint of Gear as 3rd Party Defendant with October 12, 1992
Oklahoma State Department of Health letter regarding Product Drum Storage Area

1992 Summons and Complaint of Gear as 3rd Party Defendant

1992 Sump System Closure Site Specific/Characteristic Evaluation

1992 US EPA Strom Water Permitting Requirements

1992 USBCI Agreement

1993 Memo Re Environmental Matters

1993 Memo Re Pit Closure

1993 Memo Re Product Storage Area Completion

1993 Simon Hydro-Search, Inc., Remedial Action Plan

1993 Sump System Closure Approval, February 25, 1993

1993 Sump System Closure Report Supplement

1993 Sump System Closure SARA Title III Reporting

1993 letter from Simon Hydro-Search regarding Texas Water Commission Rules for
Self Classification Industrial Solid Waste and Municipal Hazardous Waste

1994 Bill from Simons Hydro-Search Inc.

1998 OSHA Cooperative Compliance Program

1998-1999 Vanguard Environmental Agreement

2006 Reminder to File Tier 2 Reports

MSDS GPI Master List

Raybestos Friction Materials Asbestos Memo, September 13, 2010

Limited Phase II Soil and Groundwater Evaluation of the Owned Real Property
prepared on behalf of Purchaser by HDR/e2M, Dated August 26, 2010.

Phase I Evaluation of Owned Real Property prepared on behalf of Purchaser by
HDR/e2M, Dated August 2010.

 

29

--------------------------------------------------------------------------------

 


 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (“Assignment and Assumption”) is made
as of September 30, 2010, by and between Blount, Inc., a Delaware corporation
(“Seller”), and Tulsa Winch, Inc., a Delaware corporation ( “Purchaser”).  This
Assignment and Assumption is executed pursuant to the terms of the Stock
Purchase Agreement dated as of September 30, 2010 by and among Seller, Purchaser
and Dover Industrial Products, Inc., a Delaware corporation (the “Purchase
Agreement”).

 

In consideration of the foregoing premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree as follows:

 

1.                                       Capitalized terms used but not defined
herein shall have the respective meanings attributed to them in the Purchase
Agreement.

 

2.                                       Upon the terms and subject to the
conditions set forth in the Purchase Agreement, Seller hereby assumes and agrees
to pay, perform and discharge when due and on a timely basis all liabilities
relating to Benefit Plans that are Seller’s Retained Liabilities.

 

3.                                       Nothing in this Assignment and
Assumption, express or implied, is intended or shall be construed to expand or
defeat, impair or limit in any way the rights, obligations, claims or remedies
of Seller or Purchaser as set forth in the Purchase Agreement.

 

4.                                       Nothing in this Assignment and
Assumption, express or implied, is intended or shall be construed to confer
upon, or give to, any Person, other than the parties to this Assignment and
Assumption, any rights, remedies, obligations or liabilities.

 

5.                                       This Assignment and Assumption shall
bind and inure to Seller and Purchaser and their respective successors and
assigns.

 

6.                                       This Assignment and Assumption may be
executed in counterparts, each of which shall be deemed an original and all of
which shall together constitute one and the same instrument.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Purchaser have executed this Assignment and
Assumption Agreement as of the date first written above.

 

 

SELLER:

 

 

 

BLOUNT, INC.

 

 

 

 

By:

/s/ Richard H. Irving, III

 

Name:

Richard H. Irving, III

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

PURCHASER:

 

 

 

TULSA WINCH, INC.

 

 

 

 

By:

/s/ Steve Oden

 

Name:

Steve Oden

 

Title:

President

 

--------------------------------------------------------------------------------


 

GENERAL RELEASE AND COVENANT NOT TO SUE

 

This General Release (this “Release”) is entered into this 30th day of
September, 2010, by and between Blount, Inc., a Delaware corporation (“Seller”),
and Gear Products, Inc., an Oklahoma corporation (the “Company”).  Seller and
the Company are collectively hereinafter referred to as the “Parties” and each,
individually, as a “Party.”

 

RECITALS

 

WHEREAS, pursuant to the terms and conditions of that certain Stock Purchase
Agreement dated as of September 30, 2010 (the “Purchase Agreement”), by and
among Seller, Tulsa Winch, Inc., a Delaware corporation (“Purchaser”), and Dover
Industrial Products, Inc., a Delaware corporation, Purchaser will purchase from
Seller all of the issued and outstanding capital stock of the Company (the
“Contemplated Transaction”); and

 

WHEREAS, in accordance with Section 6.8 of the Purchase Agreement, the Parties
are desirous of amicably resolving forever any and all matters, issues and
controversies relating to the Company and arising from or related to any event,
fact or circumstance, occurring before or at the Closing.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and agreements hereinafter set forth, the receipt and
sufficiency of which are hereby acknowledged by the Parties, and intending to be
legally bound, the Parties covenant, promise and agree as follows:

 

1.             Recitals: The foregoing recitals are true and correct and are
incorporated herein by reference.  Capitalized terms used but not defined herein
shall have the respective meanings attributed to them in the Purchase Agreement.

 

2.             Release.

 

(a)           For and in consideration of the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller, on behalf of itself and
its agents, representatives, successors, executors, estates, heirs,
administrators, attorneys, insurers and assigns hereby releases, remises and
forever discharges the Company and its past, present and future representatives,
directors, officers, employees, agents, predecessors, successors, assigns,
parent company, subsidiaries, affiliates, attorneys and insurers (hereinafter
collectively the “Company Releasees”) from any and all proceedings, demands,
rights, causes, causes or manners of action, suits, obligations, liabilities,
debts, sums of money, accounts, bills, dues, covenants, undertakings, promises,
contracts, agreements, charges, complaints, controversies, grievances, damages,
judgments, actions, claims, losses, costs or expenses (including attorneys’ fees
and costs), known or unknown, suspected or unsuspected, matured, unmatured or
contingent, potential or direct, at law or in equity, based in statute, common
law or otherwise, that Seller has had or may now have against any Company
Releasee, relating to the Company and arising from or related to any event, fact
or circumstance, occurring before or at the Closing.

 

--------------------------------------------------------------------------------


 

(b)           For and in consideration of the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, on behalf of itself
and its agents, representatives, successors, executors, estates, heirs,
administrators, attorneys, insurers and assigns hereby releases, remises and
forever discharges Seller and its past, present and future representatives,
directors, officers, employees, agents, predecessors, successors, assigns,
parent company, subsidiaries, affiliates, attorneys and insurers (hereinafter
collectively the “Seller Releasees”) from any and all proceedings, demands,
rights, causes, causes or manners of action, suits, obligations, liabilities,
debts, sums of money, accounts, bills, dues, covenants, undertakings, promises,
contracts, agreements, charges, complaints, controversies, grievances, damages,
judgments, actions, claims, losses, costs or expenses (including attorneys’ fees
and costs), known or unknown, suspected or unsuspected, matured, unmatured or
contingent, potential or direct, at law or in equity, based in statute, common
law or otherwise, that the Company has had or may now have against any Seller
Releasee, relating to the Company and arising from or related to any event, fact
or circumstance, occurring before or at the Closing.

 

(c)           This Release shall not apply to any rights either Party has
pursuant to the Purchase Agreement, the Contemplated Transaction or any other
documents contemplated thereby.

 

3.             Covenant Not to Sue.  After the Closing, each Party will not, and
will not permit any of its Affiliates, agents, representatives, successors and
permitted assigns to, initiate or maintain any action, suit, proceeding,
investigation, charge, complaint, claim or demand against any Company Releasee
or Seller Releasee, as applicable, before any court, governmental authority or
other forum relating to any claim released hereby.  If any court or governmental
authority assumes jurisdiction with respect to any action, suit, proceeding,
investigation, charge, complaint, claim or demand against any Company Releasee
or Seller Releasee relating to any claim released hereby, then Seller or the
Company, as applicable, will or will cause its applicable Affiliates to, direct
that agency or court to withdraw from or dismiss such action, suit or proceeding
with prejudice.  If, after the Closing, Seller or the Company, or any of their
respective Affiliates, as applicable, initiates or maintains any action, suit,
proceeding, investigation, charge, complaint, claim or demand against any
Company Releasee or Seller Releasee, as applicable, with respect to any claim
released hereby, then Seller or the Company, or any of their respective
Affiliates, as applicable, will promptly pay all costs and expenses (including
attorneys’ fees and costs) incurred by such Company Releasee or Seller Releasee,
as applicable, in defending against such action, suit, proceeding,
investigation, charge, complaint, claim or demand.

 

4.             No Assignment or Transfer of Claims.  Each Party represents that
it has not assigned or otherwise transferred any claim released hereby.

 

5.             Acknowledgements and Agreements of the Parties.  In signing this
Release, each Party acknowledges and agrees that:

 

(a)                                  this Release will be effective as a bar to
all claims released hereby;

 

2

--------------------------------------------------------------------------------


 

(b)                                 this Release will be given full force and
effect according to its express terms and provisions (including those relating
to unknown and unsuspected claims, notwithstanding any state law expressly
limiting the effectiveness of a general release of unknown, unsuspected or
unanticipated claims);

 

(c)                                  if Seller or the Company, or any of their
respective Affiliates, as applicable asserts any claim released hereby against
any Company Releasee or Seller Releasee, as applicable, then this Release will
serve as a complete defense to such claim;

 

(d)                                 there does not currently exist any claims
and such Party is not aware of any pending or threatened claims;

 

(e)                                  neither this Release nor the furnishing of
consideration for this Release will be deemed an admission by Seller, the
Company, any of their respective Affiliates and any Company Releasee or Seller
Releasee, as applicable, of any improper or unlawful conduct; and

 

(f)                                    after the Closing, the Parties may
discover facts different from or in addition to those now known or believed to
be true regarding the subject matter of this Release, and this Release will
remain in full force and effect, notwithstanding the existence of any different
or additional facts.

 

6.             Additional Acknowledgements and Agreements of the Parties.  In
signing this Release, each Party further acknowledges and agrees that such
Party:

 

(a)                                  has carefully read and fully understands
all of the provisions of this Release and has had the opportunity to discuss the
same and their consequences with such Party’s attorney;

 

(b)                                 is, through this Release, releasing any
Company Releasee or Seller Releasee, as applicable, from all claims that such
Party and its Affiliates may have against such Company Releasee or Seller
Releasee, as applicable;

 

(c)                                  knowingly and voluntarily agrees to all of
the terms of this Release;

 

(d)                                 knowingly and voluntarily intends to be
legally bound by the terms of this Release;

 

(e)                                  was advised, and is hereby advised in
writing, to consult with an attorney of such Party’s choice before signing this
Release concerning its meaning and application; and

 

(f)                                    agrees that the provisions of this
Release as they relate to such Party and its Affiliates may not be waived,
amended or restated except by an instrument in writing signed by authorized
representatives of the Parties.

 

3

--------------------------------------------------------------------------------


 

7.             General Provisions.

 

(a)           Entire Agreement.  This Release constitutes the complete agreement
and understanding regarding the subject matter of this Release and supersedes
any prior understandings, agreements or representations regarding the subject
matter of this Release.

 

(b)           Amendments.  The Parties may amend this Release only pursuant to a
written agreement executed by the Parties.

 

(c)           Binding Effect; Benefit.  This Release will inure to the benefit
of and be binding upon the Parties, their respective Affiliates, the Seller
Releasees, the Company Releasees and their respective successors and permitted
assigns, and this Release and all of its provisions and conditions are for the
sole and exclusive benefit of the Parties, their respective Affiliates, the
Seller Releasees, the Company Releasees and their respective successors and
permitted assigns.

 

(d)           Severability.  If any court of competent jurisdiction holds any
provision of this Release invalid or unenforceable, then the other provisions of
this Release will remain in full force and effect.  Any provision of this
Release held invalid or unenforceable only in part or degree will remain in full
force and effect to the extent not held invalid or unenforceable.

 

(e)           References.  The headings of sections are provided for convenience
only and will not affect the construction or interpretation of this Release. 
Unless otherwise provided, references to “Section(s)” refer to the corresponding
section(s) of this Release.  Reference to a contract, instrument or other
document as of a given date means the contract, instrument or other document as
amended, supplemented and modified from time to time through such date.

 

(f)            Construction.  The Parties participated in the negotiation and
drafting of this Release, assisted by such legal counsel as they desired, and
contributed to its revisions.  All pronouns and any variation thereof will be
construed to refer to such gender and number as the identity of the subject may
require.  The terms “include” and “including” indicate examples of a foregoing
general statement and not a limitation on that general statement.

 

(g)           Governing Law.  THIS RELEASE IS GOVERNED BY THE LAWS OF THE STATE
OF DELAWARE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

(h)           Consent to Jurisdiction.  The Parties hereby (i) agree to the
non-exclusive jurisdiction of the federal courts within Tulsa, Oklahoma with
respect to any claim or cause of action arising under or relating to this
Release, (ii) waive any objection based on forum non conveniens and waive any
objection to venue of any such suit, action or proceeding, (iii) waive personal
service of any process upon them, and (iv) consent that all services of process
be made by registered or certified mail (postage prepaid, return receipt
requested) directed to each Party at the address provided on the signature
page hereto, and service so made will be complete when received.  Nothing in
this Section 7(h) will affect the rights of any person to serve legal process in
any other manner permitted by law.

 

4

--------------------------------------------------------------------------------


 

(i)            Waiver of Trial by Jury.  EACH PARTY HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING SEEKING ENFORCEMENT
OF ITS RIGHTS UNDER THIS RELEASE.

 

(j)            Counterparts.  The Parties may deliver an executed signature
page to this Release by facsimile or e-mail transmission.  The Parties may not
raise (i) the use of a facsimile or email transmission to deliver a signature or
(ii) the fact that any signature, agreement or instrument was signed and
subsequently transmitted or communicated through the use of a facsimile or email
transmission as a defense to the formation or enforceability of a contract, and
the Parties forever waive any such defense.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have caused this Release to be executed as of the day and year first above
written.

 

 

 

SELLER:

 

 

 

BLOUNT, INC.

 

 

 

 

By:

/s/Richard H. Irving, III

 

Name:

Richard H. Irving, III

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

Address:

 

4909 SE International Way

 

Portland, Oregon 97222-4679

 

Attn: Richard H. Irving, III

 

 

 

THE COMPANY:

 

 

 

GEAR PRODUCTS, INC.

 

 

 

 

By:

/s/ Steve Oden

 

Name:

Steve Oden

 

Title:

President

 

 

 

 

Address:

 

c/o Tulsa Winch, Inc.

 

11135 S. James Ave., P. O. Box 1130

 

Jenks, Oklahoma 74037-1130

 

Attn: Steve Oden

 

--------------------------------------------------------------------------------

 